 

Exhibit 10.1

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 

AGREEMENT AND PLAN OF MERGER

dated as of March 30, 2015

by and among

SELECTICA, INC., a Delaware corporation,

SELECTICA FRANCE SAS, a French société par actions simplifiée,

 

B-PACK SAS, a French société par actions simplifiée,

 

and


THE SHAREHOLDERS OF B-PACK SAS
LISTED ON THE SIGNATURE PAGES HERETO


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page

 

 

ARTICLE I THE MERGER

2

     

Section 1.1

The Merger.

2

 

Section 1.2

Effective Time.

2

 

Section 1.3

Closing of the Merger.

2

 

Section 1.4

Effects of the Merger.

2

 

Section 1.5

Directors and Officers.

2

 

Section 1.6

Organizational Documents.

3

   

ARTICLE II CONVERSION OF SECURITIES

3

     

Section 2.1

Effect on Capital Stock.

3

 

Section 2.2

Working Capital Adjustment.

4

 

Section 2.3

Merger; Exchange Procedures.

5

 

Section 2.4

Withholding Rights.

5

 

Section 2.5

Tax Treatment of Merger.

5

       

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

     

Section 3.1

Organization, Etc.

6

 

Section 3.2

Capitalization.

6

 

Section 3.3

Company’s Subsidiaries.

7

 

Section 3.4

Authority Relative to this Agreement.

7

 

Section 3.5

Consents and Approvals; No Violations.

7

 

Section 3.6

Financial Statements.

8

 

Section 3.7

No Undisclosed Liabilities.

8

 

Section 3.8

Absence of Certain Changes.

8

 

Section 3.9

Compliance with Law.

9

 

Section 3.10

Material Contracts.

9

 

Section 3.11

Permits.

10

 

Section 3.12

Litigation.

10

 

Section 3.13

Taxes.

10

 

Section 3.14

Title to Properties; Sufficiency of Assets.

13

 

Section 3.15

Intellectual Property.

13

 

Section 3.16

Insurance.

15

 

Section 3.17

Environmental Matters.

16

 

Section 3.18

Employee and Labor Matters.

17

 

Section 3.19

Employee Plans.

18

 

Section 3.20

Brokers and Finders.

19

 

Section 3.21

Shareholder Vote Required.

20

 

Section 3.22

Absence of Questionable Payments.

20

 

Section 3.23

Bank Accounts; Powers of Attorney.

20

 

 
- i -

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

 

Section 3.24

Customers and Suppliers.

20

 

Section 3.25

Accounts Receivable.

20

 

Section 3.26

Certain Transactions.

21

 

Section 3.27

Proxy Statement.

21

 

Section 3.28

No Other Representations or Warranties.

21

 

Section 3.29

Disclosure.

21

       

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

22

     

Section 4.1

Ownership of Shares.

22

 

Section 4.2

Authority Relative to this Agreement.

22

 

Section 4.3

Consents and Approvals; No Violations.

22

 

Section 4.4

Litigation.

23

 

Section 4.5

Brokers and Finders.

23

 

Section 4.6

Investment Representations.

23

       

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

24

     

Section 5.1

Corporate Organization, Etc.

24

 

Section 5.2

Capitalization.

24

 

Section 5.3

Authority Relative to this Agreement.

25

 

Section 5.4

Consents and Approvals; No Violations.

25

 

Section 5.5

Litigation.

26

 

Section 5.6

Brokers and Finders.

26

 

Section 5.7

Sufficient Funds.

26

 

Section 5.8

Solvency.

26

 

Section 5.9

Investigation.

27

 

Section 5.10

SEC Filings; Financial Statements.

27

 

Section 5.11

Absence of Certain Changes or Events.

28

 

Section 5.12

No Merger Sub Business Activities.

28

 

Section 5.13

Proxy Statement.

28

 

Section 5.14

No Other Representations or Warranties.

28

       

ARTICLE VI COVENANTS

28

     

Section 6.1

Conduct of the Business of the Company Pending the Closing.

28

 

Section 6.2

Access to Information.

30

 

Section 6.3

Disclosure Supplements.

31

 

Section 6.4

Consents and Approvals.

31

 

Section 6.5

Filings.

31

 

Section 6.6

Further Assurances.

31

 

Section 6.7

Appointments.

32

 

 
- ii -

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page 

 

 

Section 6.8

Conduct of the Business of Parent Pending the Closing.

32

 

Section 6.9

Proxy Statement.

33

       

ARTICLE VII ADDITIONAL AGREEMENTS

33

     

Section 7.1

Acquisition Proposals.

33

 

Section 7.2

Public Announcements.

34

 

Section 7.3

Indemnification.

34

 

Section 7.4

Notification of Certain Matters.

39

 

Section 7.5

Non-Competition.

39

 

Section 7.6

Employee Matters.

40

 

Section 7.7

Tax Covenants.

41

 

Section 7.8

Shareholders’ Agent.

43

 

Section 7.9

U.S. Restructuring.

45

       

ARTICLE VIII CONDITIONS TO CONSUMMATION OF THE MERGER

45

     

Section 8.1

Conditions to Each Party’s Obligations to Effect the Merger.

45

 

Section 8.2

Conditions to the Obligations of Parent and Merger Sub.

46

 

Section 8.3

Conditions to the Obligations of the Company and the Shareholders.

47

 

Section 8.4

Closing Deliveries.

48

       

ARTICLE IX TERMINATION

48

     

Section 9.1

Termination by Mutual Agreement.

48

 

Section 9.2

Termination by either Parent or Company.

48

 

Section 9.3

Termination by the Company.

49

 

Section 9.4

Termination by Parent.

49

 

Section 9.5

Effect of Termination and Abandonment.

49

       

ARTICLE X MISCELLANEOUS

49

     

Section 10.1

Entire Agreement; Assignment.

49

 

Section 10.2

Notices.

50

 

Section 10.3

Governing Law; Jurisdiction; Waiver of Jury Trial.

51

 

Section 10.4

Expenses.

51

 

Section 10.5

Descriptive Headings.

52

 

Section 10.6

Parties in Interest.

52

 

Section 10.7

Severability.

52

 

Section 10.8

Specific Performance.

52

 

Section 10.9

Counterparts.

52

 

Section 10.10

Interpretation.

52

 

Section 10.11

Amendment and Modification; Waiver.

53

 

Section 10.12

Definitions.

53

 

 
- iii -

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

INDEX OF EXHIBITS

 

Exhibit A – Registration Rights Agreement

 

Exhibit B – Employment Agreement between Parent and Julien Nadaud

 

Exhibit C – Employment Agreement between the Surviving Entity and Xavier
Pierre-Bez

 

Exhibit D – Employment Agreement between the Surviving Entity and Bruno Charrat

 

 

 

COMPANY DISCLOSURE SCHEDULES

 

2.1(c)

Allocation of Merger Consideration

3.1

Organization, Etc.

3.2

Capitalization

3.3

Company’s Subsidiaries

3.5

Consents and Approvals; No Violations

3.6

Financial Statements

3.7

No Undisclosed Liabilities; Indebtedness

3.8

Absence of Certain Changes

3.10

Material Contracts

3.12

Litigation

3.13

Taxes

3.14

Title to Properties; Sufficiency of Assets

3.15

Intellectual Property

3.16

Insurance

3.18

Employee and Labor Matters

3.19

Employee Plans

3.23

Bank Accounts; Powers of Attorney

3.24

Customers and Suppliers

3.25

Accounts Receivable

3.26

Affiliate Transactions

6.6(d)

b-pack Services Share Sale

 

 
- iv -

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

Page

 

8.1(c)

Pending or Threatened Actions

8.2(e)

Company Consents

8.2(i)

Agreements to be Terminated

10.12

Company Accounting Principles

 

 

 

PARENT DISCLOSURE SCHEDULE

 

 

1.5

Officers and Directors of Surviving Entity

5.4

Parent Consents

 

 
- v -

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 30,
2015, is by and among Selectica, Inc., a Delaware corporation (“Parent”),
Selectica France SAS, a French société par actions simplifiée (pending
incorporation) and wholly-owned subsidiary of Parent (“Merger Sub”), b-pack SAS,
a French société par actions simplifiée (the “Company”), and the shareholders of
the Company listed on the signature pages hereto (each, a “Shareholder” and,
collectively, the “Shareholders”). Certain capitalized terms used herein are
defined in Section 10.13.

 

RECITALS

 

WHEREAS, each of the parties hereto desires Merger Sub to consummate a business
combination with the Company in a transaction whereby, upon the terms and
subject to the conditions set forth in this Agreement, the Company will merge
with and into Merger Sub (the “Merger”), and the outstanding common shares of
the Company (the “Company Common Shares”) will be automatically converted into
the right to receive the Merger Consideration, as provided herein, and Merger
Sub will be the surviving entity in the Merger and, following the Share Exchange
(as hereinafter defined), will continue as a wholly-owned subsidiary of Parent;

 

WHEREAS, the management and the shareholders of the Company have determined and
resolved that the Merger and all of the Contemplated Transactions are in the
best interests of the Company and the Shareholders and that the Merger is fair
and advisable, and has approved and adopted this Agreement and the principle of
the Merger in accordance with the relevant provisions of the French Commercial
Code (the “French Commercial Code”);

 

WHEREAS, the board of directors of Parent unanimously has determined and
resolved that the Merger and all of the Contemplated Transactions are in the
best interests of Parent and has approved and adopted this Agreement and the
Merger in accordance with the French Commercial Code, and Parent, as the sole
shareholder of Merger Sub, has determined and resolved that the Merger and all
of the Contemplated Transactions are in the best interests of Merger Sub and has
approved and adopted this Agreement and the Merger in accordance with the French
Commercial Code; and

 

WHEREAS, Parent, Merger Sub, the Company and the Shareholders desire to make
certain representations, warranties, covenants and agreements in connection with
the Merger as set forth in this Agreement.

 

WHEREAS, the Company and the Shareholders have made available the information
and documents requested by Parent for considering the opportunity to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE I
THE MERGER

 

Section 1.1     The Merger. At the Effective Time and upon the terms and subject
to the conditions of this Agreement, and in accordance with the applicable
provisions of the French Commercial Code, the Company shall be merged with and
into Merger Sub. Following the Merger, Merger Sub shall continue as the
surviving entity (the “Surviving Entity”) under the Laws of France and,
following the Share Exchange, will continue as a wholly-owned subsidiary of
Parent, and the separate existence of the Company shall cease.    

 

Section 1.2     Effective Time. Subject to the provisions of this Agreement, the
parties hereto will cause the French Agreement of Merger and other appropriate
documents to be delivered and properly filed in such form as required by, and
executed in accordance with, the relevant provisions of the French Commercial
Code as soon as practicable after the date of this Agreement and for the Merger
to be approved by the shareholders’ meetings of the Company and of Merger Sub on
the Closing Date. The Merger shall become effective, in accordance with and
subject to the relevant provisions of the French Commercial Code, as of the
Closing Date (the “Effective Time”).

 

Section 1.3     Closing of the Merger. The closing of the Merger (the “Closing”)
will take place at a time and on a date to be specified by the parties (the
“Closing Date”), which shall be no later than the second Business Day after
satisfaction or waiver (to the extent legally permissible) of the conditions set
forth in Article VIII (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), remotely via the electronic exchange of documents, or at such other
time, date or place as agreed to in writing by the parties hereto.

 

Section 1.4     Effects of the Merger. The Merger shall have the effects set
forth in this Agreement, the French Agreement of Merger and the applicable
provisions of the French Commercial Code. Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all of the properties,
rights, privileges, powers and franchises of the Company and Merger Sub shall
vest in the Surviving Entity, and all debts, liabilities, obligations and duties
of the Company and Merger Sub shall become the debts, liabilities, obligations
and duties of the Surviving Entity.

 

Section 1.5     Directors and Officers. The directors of the Surviving Entity as
of the Closing Date shall consist of the individuals specified in Section 1.5 of
the Parent Disclosure Schedule and shall hold office in accordance with the
certificate of incorporation and bylaws of the Surviving Entity until their
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal. The individuals specified in Section 1.5 of the
Parent Disclosure Schedule shall be the officers of the Surviving Entity as of
the Closing Date and shall hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Entity and their respective employment
agreements (if any), until their successors are duly elected or appointed and
qualified or until their earlier death, resignation, removal or termination of
their respective employment (if applicable).

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Section 1.6     Organizational Documents. The bylaws of Merger Sub, as in effect
immediately prior to the Effective Time, will be the bylaws of the Surviving
Entity until thereafter amended in accordance with the certificate of
incorporation, such bylaws and applicable Law.

 

ARTICLE II
CONVERSION OF SECURITIES

 

Section 2.1     Effect on Capital Stock.

 

(a)     At the Effective Time, by virtue of the Merger, as set out in the French
Agreement of Merger and automatically without any further action on the part of
Parent, Merger Sub, the Company or any holder of capital stock of any of them,
all of the outstanding Company Common Shares shall be cancelled and
automatically be converted into and become the right of the Shareholders to
receive, in the aggregate, the equivalent of $12,500,000 in cash and common
shares of Merger Sub as follows (and allocated in accordance with Section 2.1(c)
of the Company Disclosure Schedule):

 

(i)     a limited cash payment (“soulte”) within the limit authorized by the
relevant provisions of the French Commercial Code and the French Tax Code, which
shall not exceed the equivalent of $1,250,000 (the “Closing Cash Payment”);

 

(ii)     an aggregate number of common shares (“Merger Sub Common Shares”) of
Merger Sub (the “Closing Equity Payment” and, together with the Closing Cash
Payment, the “Merger Consideration”) to be determined based on Parent’s
enterprise value allocation among the Company, the Subsidiaries and the Nadaud
Intellectual Property (as defined below) to be performed prior to the Closing
Date.

 

(b)     Immediately following the Effective Time, automatically without any
further action on the part of any party, each Shareholder’s Closing Equity
Payment will be contributed to Parent in exchange for shares of common stock,
par value $0.0001 per share (“Parent Common Stock”), of Parent as set forth in
Section 2.1(c) of the Company Disclosure Schedule (the “Share Exchange”);
provided, that the aggregate number of shares of Parent Common Stock to be
issued in the Share Exchange shall be 1,841,244 shares.

 

(c)     Section 2.1(c) of the Company Disclosure Schedule sets forth the
percentage of the Merger Consideration to be received by each Shareholder and
shall be updated prior to the Closing to set forth to whom and in what
denominations the Merger Consideration is to be allocated amongst the
Shareholders and the number of shares of Parent Common Stock to be received by
each of the Shareholders pursuant to the Share Exchange.

 

(d)     Notwithstanding the foregoing, no fractional shares shall be issued as
part of the Closing Equity Payment or Share Exchange. Fractional shares to be
issued hereunder shall be rounded up to the next whole number.

  

 
- 3 -

--------------------------------------------------------------------------------

 

 

Section 2.2     Working Capital Adjustment.

 

(a)     Within thirty (30) days after the Closing, the Shareholders’ Agent will
prepare and deliver, or will cause to be prepared and delivered, to Parent a
statement (the “Closing Date Working Capital Statement”) setting forth the
actual Working Capital as of the close of business on the last Business Day
prior to the Closing Date (the “Closing Date Working Capital”). The Closing Date
Working Capital Statement will fairly and accurately present the Closing Date
Working Capital, determined in accordance with GAAP.

 

(b)     Parent shall have a period of thirty (30) days after the date on which
the Closing Date Working Capital Statement is delivered to it (the “Review
Period”) to review the Closing Date Working Capital Statement. If Parent objects
to the calculation of the Closing Date Working Capital as set forth on such
Closing Date Working Capital Statement, Parent shall so inform the Shareholders’
Agent in writing (the “Objection”) on or before the last day of the Review
Period, setting forth in reasonable detail the basis of the Objection and the
adjustments to the Closing Date Working Capital Statement that Parent believes
should be made. In the event that an Objection is not delivered to the
Shareholders’ Agent on or before the last day of the Review Period, Parent shall
be deemed to have agreed to the Closing Date Working Capital Statement. In the
event that an Objection is delivered to the Shareholders’ Agent on or before the
last day of the Review Period, Parent and the Shareholders’ Agent shall attempt
in good faith to reach an agreement with respect to any matters in dispute. If
Parent and the Shareholders’ Agent are unable to resolve all of their
differences within thirty (30) days after delivery of the Objection to the
Shareholders’ Agent (or such longer period as they may mutually agree), they
will refer their remaining differences to a firm of independent public
accountants as to which Parent and the Shareholders’ Agent shall mutually agree
(the “WC Arbiter”). The WC Arbiter will, based on those items as to which Parent
and the Shareholders’ Agent have agreed and the WC Arbiter’s determination
regarding those items in dispute, finally determine the Closing Date Working
Capital; provided, however, that the Closing Date Working Capital as finally
determined by the WC Arbiter shall not be less than the amount proposed by
Parent or greater than the amount proposed by the Shareholders’ Agent. The WC
Arbiter’s determination shall be set forth in writing and shall be conclusive
and binding upon all parties hereto and may be entered as a final judgment in
any court of competent jurisdiction. The fees of the WC Arbiter shall be paid by
the party whose determination of the Closing Date Working Capital is the
furthest from the WC Arbiter’s Closing Date Working Capital determination. Each
of the parties hereto shall make available to the WC Arbiter and each other
party hereto all relevant books and records and any work papers (including
those, if any, of the Company’s accountants) in its possession or readily
obtainable by it relating to the Closing Date Working Capital, and all other
items reasonably requested by the WC Arbiter and each other party hereto.

 

(c)     The “Final Working Capital Amount” shall be (i) if no Objection is sent
to the Shareholders’ Agent prior to the end of the Review Period, the amount of
the Closing Date Working Capital set forth on the Closing Date Working Capital
Statement delivered by the Shareholders’ Agent to Parent, (ii) if an Objection
is made but finally determined between Parent and the Shareholders’ Agent prior
to referring any such dispute to a WC Arbiter, the amount of the Closing Date
Working Capital so finally determined between them; and (iii) if an Objection is
sent to the WC Arbiter, the amount of the Closing Date Working Capital as
finally determined by such WC Arbiter. Any such determination of the Final
Working Capital Amount shall be deemed to be a Resolution under Section
7.3(c)(ii).

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(d)     If the Final Working Capital Amount is less than $600,000, then the
amount equal to the difference between the Final Working Capital Amount and
$600,000 (the “Working Capital Deficit”) will be deemed to be a Loss that is
subject to indemnification by the Shareholders under Section 7.3(a).

 

(e)     If the Final Working Capital Amount is greater than $1,600,000, then the
amount equal to the difference between the Final Working Capital Amount and
$1,600,000 (the “Working Capital Surplus”) will be deemed to be a Loss that is
subject to indemnification by Parent under Section 7.3(b).

 

(f)     For the avoidance of doubt, if the Final Working Capital Amount is equal
to or greater than $600,000 and less than or equal to $1,600,000, no
indemnification shall be required under Section 2.2(d) or 2.2(e).

 

Section 2.3     Merger; Exchange Procedures.

 

(a)     At the Effective Time, all in accordance with the French Agreement of
Merger and by effect of the relevant provisions of the French Commercial Code,
each Shareholder will receive in exchange of his Company Common Shares the
Merger Consideration as provided in clauses (i) and (ii) of Section 2.1(a),
allocated pursuant to Section 2.1(c) of the Company Disclosure Schedule. The
Company Common Shares will be cancelled by effect of the Merger, all in
accordance with the French Agreement of Merger and by effect of the relevant
provisions of the French Commercial Code.

 

(b)     Payment of the Closing Cash Payment will be made by wire transfer of
immediately available funds to the accounts designated in writing by the
Shareholders at least two Business Days prior to the Closing Date.

 

(c)     Immediately following the Effective Time, each Shareholder will execute
a share transfer form (“ordre de mouvement”) to transfer the shares representing
his Closing Equity Payment to Parent and will promptly upon delivery thereof
receive in exchange therefor the Parent Common Stock as provided in Section
2.1(b) and in Section 2.1(c) of the Company Disclosure Schedule.

 

Section 2.4     Withholding Rights. Notwithstanding anything in this Agreement
to the contrary, Parent, Merger Sub and the Company will be entitled to withhold
and deduct from the cash consideration otherwise payable pursuant to this
Agreement such amounts as Parent, Merger Sub or the Company is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of state, local or foreign Tax Law. Parent shall take, or cause to
be taken, all action that may be necessary to ensure that any such amounts are
timely withheld and promptly and properly remitted to the appropriate
Governmental Entity. To the extent that amounts are so withheld and paid over to
the appropriate Governmental Entity, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Shareholder in respect of
which such deduction and withholding were made.

 

Section 2.5     Tax Treatment of Merger. The Merger and Share Exchange together
are intended to qualify as a reorganization within the meaning of Code Section
368(a). All parties will file all Tax Returns consistent with such treatment,
and no party will take any position that is inconsistent with such treatment in
any audit or other proceeding unless required to do so by applicable Law or take
any action that could jeopardize such treatment unless required to do so by
applicable Law.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Company’s disclosure schedule provided herewith (the
“Company Disclosure Schedule”), the Company hereby represents and warrants to
Parent and Merger Sub, as of the date hereof and as of the Closing Date, except
to the extent certain representations and warranties are limited to a certain
date set forth in the applicable Section, as follows:

 

Section 3.1     Organization, Etc. Each of the Company and the Subsidiaries is
duly organized, validly existing and in good standing (to the extent such
concept is recognized) under the Laws of its jurisdiction of organization set
forth on Section 3.1 of the Company Disclosure Schedule and has all requisite
power and authority to conduct its business as it is now being conducted and to
own, lease and operate its properties and assets. Each of the Company and the
Subsidiaries is qualified to do business and is in good standing (to the extent
such concept is recognized) in each jurisdiction in which the ownership of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified or in good standing (if applicable) would
not, individually or in the aggregate, have a Company Material Adverse Effect.
True and complete copies of the organizational and governing documents of the
Company and the Subsidiaries as presently in effect have been heretofore made
available to Parent. None of the Company or the Subsidiaries is in violation of
any term or provision of its organizational or governing documents.

 

Section 3.2     Capitalization. The authorized shares of capital stock of the
Company are as set forth in Section 3.2 of the Company Disclosure Schedule. The
outstanding Company Common Shares and the beneficial and record owners thereof
are as set forth in Section 3.2 of the Company Disclosure Schedule. No other
shares of capital stock of the Company are issued or outstanding. All
outstanding Company Common Shares are duly authorized, validly issued, fully
paid and non-assessable, and issued free from preemptive rights and in
compliance with all applicable securities Laws. Except as set forth in Section
3.2 of the Company Disclosure Schedule, there are no outstanding (a) securities
convertible into or exchangeable for capital stock of the Company, (b) options,
warrants or other rights to purchase or subscribe for capital stock of the
Company, or (c) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any capital stock of the
Company, any such convertible or exchangeable securities or any such options,
warrants or rights, pursuant to which, in any of the foregoing cases, the
Company is subject or bound. Except as set forth in Section 3.2 of the Company
Disclosure Schedule, there are no voting trusts, voting agreements, proxies,
shareholders’ agreements or other similar instruments restricting or relating to
the rights of any of the holders of Company Common Shares to vote, transfer or
receive dividends with respect to any Company Common Shares or with respect to
the management or control of the Company.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

Section 3.3     Company’s Subsidiaries. Except for the Subsidiaries, the Company
does not have any subsidiaries or own any equity interest in any other Person.
All outstanding equity interests in each Subsidiary are duly authorized, validly
issued, fully paid and non-assessable, and issued free from preemptive rights
and in compliance with all applicable securities Laws. Except as set forth in
Section 3.3 of the Company Disclosure Schedule, there are no outstanding (a)
securities convertible into or exchangeable for equity interests of any
Subsidiary, (b) options, warrants or other rights to purchase or subscribe for
equity interests of any Subsidiary, or (c) contracts, commitments, agreements,
understandings or arrangements of any kind relating to the issuance of any
equity interests of any Subsidiary, any such convertible or exchangeable
securities or any such options, warrants or rights, pursuant to which, in any of
the foregoing cases, the Company or any Subsidiary is subject or bound. Except
as set forth in Section 3.3 of the Company Disclosure Schedule, all outstanding
equity interests in the Subsidiaries are owned (of record and beneficially)
directly by the Company, free and clear of all Encumbrances. Section 3.3 of the
Company Disclosure Schedule sets forth the authorized capital stock of each
Subsidiary, the outstanding capital stock of each Subsidiary and the beneficial
and record owners thereof, who own such shares free and clear of all
Encumbrances.

 

Section 3.4     Authority Relative to this Agreement. The Company has all
requisite corporate or similar power and authority to execute and deliver the
Transaction Documents to which it is a party, to perform its obligations
thereunder and to consummate the Contemplated Transactions. The execution and
delivery of the Transaction Documents to which it is a party, the performance of
its obligations thereunder and the consummation of the Contemplated Transactions
have been duly and validly authorized by all required corporate or other action
on the part of the Company, and no other corporate or other proceedings on the
part of the Company are necessary to authorize the Transaction Documents to
which it is a party or to consummate the Contemplated Transactions. This
Agreement has been duly and validly executed and delivered by the Company and,
assuming this Agreement has been duly authorized, executed and delivered by the
other parties thereto, this Agreement constitutes a legal, valid and binding
obligation of the Company, enforceable against it in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to or affecting creditors’ rights generally, including the effect of
statutory and other Laws regarding fraudulent conveyances and preferential
transfers and subject to the limitations imposed by general equitable principles
(regardless whether such enforceability is considered in a proceeding at law or
in equity) (collectively, the “Bankruptcy and Equity Principles”).

 

Section 3.5     Consents and Approvals; No Violations. Except as set forth on
Section 3.5 of the Company Disclosure Schedule, none of the execution or
delivery of any of the Transaction Documents by the Company, the performance by
the Company of any of its obligations thereunder, or the consummation of any of
the Contemplated Transactions by the Company will (a) violate any provision of
the organizational or governing documents of the Company or any Subsidiary, (b)
require it to obtain or make any consent, waiver, approval, exemption,
declaration, license, authorization or permit of, or registration or filing with
or notification to, any U.S. federal, state, local or foreign government,
executive official thereof, governmental, administrative or regulatory
authority, agency, body or commission, including any court of competent
jurisdiction, domestic or foreign (each, a “Governmental Entity”), (c) require a
consent under, result in a material violation or material breach of, constitute
(with or without notice or lapse of time or both) a material default (or give
rise to any right of termination, cancellation, amendment or acceleration or any
obligation) under, or result in the creation of any Encumbrance on any of the
properties or assets of the Company or any Subsidiary pursuant to, any of the
terms, conditions or provisions of any Material Contract, or (d) violate any Law
of any Governmental Entity applicable to the Company or any Subsidiary or by
which the Company or any Subsidiary or any of their respective properties or
assets is bound.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

Section 3.6     Financial Statements. The Company has previously delivered or
made available to Parent true and complete copies of the financial statements
included in Section 3.6 of the Company Disclosure Schedule (collectively, the
“Company Financials”). Each of the Company Financials (i) has been prepared
from, and is in accordance with, the books and records of the Company and the
Subsidiaries, (ii) was prepared in all material respects in accordance with
French GAAP, and (iii) fairly presents in all material respects the financial
position, results of operations, cash flows and changes in shareholders’ equity
of the Company and the Subsidiaries as of the respective dates thereof and for
the respective periods indicated therein (except that the unaudited financial
statements do not contain footnotes, statements of shareholders’ equity
(deficit) and cash flows and are subject to normal and recurring year-end
adjustments (the nature or amount of which adjustments would not reasonably be
expected, individually or in the aggregate, to be material)).

 

Section 3.7     No Undisclosed Liabilities.

 

(a)     None of the Company or the Subsidiaries has any liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise), except
as and to the extent specifically set forth, disclosed in, provided for,
reflected in or otherwise described in the Company Financials or in Section
3.7(a) of the Company Disclosure Schedule, and except for those incurred in the
ordinary course of business since December 31, 2014.

 

(b)     Section 3.7(b) of the Company Disclosure Schedule sets forth all
indebtedness of any of the Company or the Subsidiaries for borrowed money.

 

Section 3.8     Absence of Certain Changes. Since December 31, 2014, except as
set forth on Section 3.8 of the Company Disclosure Schedule, none of the Company
or the Subsidiaries has (a) conducted business other than in the ordinary and
usual course consistent with past practice, (b) suffered any Company Material
Adverse Effect, (c) declared, set aside for payment or paid any dividend or
other distribution (whether in cash, stock, property or any combination thereof)
in respect of any capital stock, or redeemed or otherwise acquired any shares of
capital stock, (d) incurred any indebtedness for borrowed money or issued any
debt securities or assumed, guaranteed or endorsed the obligations of any other
Person, (e) Transferred or entered into a Contract to Transfer any of its
material properties or assets, other than this Agreement, (f) created any
Encumbrance on any of its properties or assets, (g) increased in any manner the
rate or terms of compensation of any of its directors, officers or employees
except for any increases for employees (other than the Shareholders) made in the
ordinary course of business, (h) paid or agreed to pay any pension, retirement
allowance or other material employee benefit not required by any existing
Benefit Plan or Employee Arrangement, (i) entered into or amended any
employment, bonus, severance or retirement Contract other than with employees
(other than the Shareholders) in the ordinary course of business, (j) made or
revoked any election relating to Taxes, (k) changed any methods of reporting
income or deductions for U.S. federal or foreign income tax purposes, (l) made
any capital expenditures, individually or in the aggregate, in excess of
$10,000, (m) suffered any damage, destruction or loss (whether or not covered by
insurance) to any of its material assets, (n) had any officer or key employee
resign or terminate employment, (o) acquired, sold, leased or disposed of any
assets outside the ordinary course of business or (p) settled or compromised any
pending or threatened suit, action, proceeding or, other than in the ordinary
course of business, claim.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

Section 3.9     Compliance with Law. Each of the Company and the Subsidiaries
is, and has been for the past three (3) years, in compliance in all material
respects with all material Laws applicable to it or any of its businesses,
properties or assets. None of the Company or the Subsidiaries or, to the
Knowledge of the Company, any officer, director or employee of any of the
Company or the Subsidiaries, in such capacity, has received notice from any
Governmental Entity of, or to the Knowledge of the Company is charged or
threatened with or under investigation with respect to, any violation of any
provision of any applicable Law.

 

Section 3.10     Material Contracts.

 

(a)     Section 3.10(a) of the Company Disclosure Schedule sets forth a list of
all Contracts that are material to any of the Company or the Subsidiaries to
which any of them is a party or by which any of them or any of their respective
properties or assets is bound, including (i) any employment Contract or other
Contract for services that is not terminable at will without liability for any
penalty or severance payment, (ii) any Contract involving annual payments or
receipts by any of the Company or the Subsidiaries of $25,000 or more with
respect to any such Contract, (iii) any Contract with each of the 25 largest
customers and 25 largest suppliers, which largest customers and suppliers shall
be determined using revenues/payments by the Company and the Subsidiaries during
the year ended December 31, 2014 (respectively, the “Major Customers” and the
“Major Suppliers” and, collectively, the “Major Customers and Suppliers”), (iv)
any Contract containing an exclusivity provision that restricts any of the
Company’s or the Subsidiaries’ businesses or any Contract limiting any of their
freedom to compete in any line of business, in any geographic area or with any
Person, (v) any Contract providing for the borrowing or lending of money or any
guarantee or, other than in the ordinary course of business, any indemnification
of any third party, and (vi) any partnership or joint venture agreement
(collectively, the “Material Contracts”). The Company has made available to
Parent true, correct and complete copies of all Material Contracts. None of the
Company, the Subsidiaries or the Surviving Entity will have any
responsibilities, obligations or liabilities, contractual or otherwise, arising
under any change of control provision of any Contract as a result of any of the
Contemplated Transactions.

 

(b)     Each of the Material Contracts constitutes the valid, legally binding
and enforceable obligation of the Company or Subsidiary party thereto and, to
the Knowledge of the Company, each of the other parties thereto, except as may
be limited by applicable Bankruptcy and Equity Principles. Each Material
Contract is in full force and effect.

 

(c)     Except as set forth in Section 3.10(c) of the Company Disclosure
Schedule, none of the Company or the Subsidiaries is in breach or default in any
material respect, and no event has occurred that with notice or lapse of time or
both would constitute such a breach or default by any of the Company or the
Subsidiaries or permit termination, modification or acceleration, of or under
any of the Material Contracts and, to the Knowledge of the Company, no other
party to any of the Material Contracts is in breach or default in any material
respect, and no event has occurred that with notice or lapse of time or both
would constitute such a breach or default in any material respect by such party,
of or under any of the Material Contracts. None of the Company or the
Subsidiaries has received a written notice or claim against any of the Company
or the Subsidiaries by any party to a Material Contract in respect of any breach
or default thereunder.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(d)     Except as set forth in Section 3.10(d) of the Company Disclosure
Schedule, none of the Company or the Subsidiaries has received written notice of
termination, cancellation, material reduction of services or non-renewal that is
currently in effect with respect to any Material Contract.

 

Section 3.11     Permits. Each of the Company and the Subsidiaries has all
material permits, licenses, certificates of authority and other authorizations
from all Governmental Entities necessary for the conduct of its business as
presently conducted (the “Permits”) and is in compliance in all material
respects with the terms of its Permits. All such Permits are in full force and
effect, and none of the Company or the Subsidiaries has received written notice
of any event, inquiry or proceeding that is reasonably likely to lead to the
revocation, amendment, failure to renew, limitation, suspension or restriction
of any Permit.

 

Section 3.12     Litigation. Except as set forth in Section 3.12 of the Company
Disclosure Schedule, there is no material action, suit, proceeding or
investigation pending or, to the Knowledge of the Company, threatened against
any of the Company or the Subsidiaries or any of their respective properties by
or before any Governmental Entity. None of the Company or the Subsidiaries is
subject to any outstanding injunction, writ, judgment, order or decree of any
Governmental Entity. Except as set forth in Section 3.12 of the Company
Disclosure Schedule, there is no action, suit, proceeding or investigation
pending or, to Knowledge of the Company, threatened against any current or
former officer, director, employee or consultant of any of the Company or the
Subsidiaries in his or her capacity as such. There is no action, suit or
proceeding pending or, to the Knowledge of the Company, threatened against any
of the Company or the Subsidiaries by or before any Governmental Entity that
questions the validity of any of the Transaction Documents or any action to be
taken in connection with the consummation of any of the Contemplated
Transactions or would otherwise prevent or materially delay the consummation of
any of the Contemplated Transactions.

 

Section 3.13     Taxes. Except as set forth in Section 3.13 of the Company
Disclosure Schedule:

 

(a)     Each of the Company and the Subsidiaries has

 

(i)      duly and timely filed, or caused to be filed, in accordance with
applicable Law, all material Company Tax Returns, each of which is true, correct
and complete in all material respects,

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(ii)      duly and timely paid in full, or caused to be paid in full, all
Company Taxes reflected on such Company Tax Returns, and

 

(iii)     properly accrued in accordance with French GAAP on its books and
records a provision for the payment of all Company Taxes that are due, are
claimed to be due, or may or will become due with respect to any Tax period (or
portion thereof) ending on or before the Closing Date.

 

(b)     No extension of time to file a Company Tax Return, which Company Tax
Return has not since been filed in accordance with applicable Law, has been
filed. There is no power of attorney in effect with respect or relating to any
Company Tax or Company Tax Return.

 

(c)     No Company Tax Return has been filed, and no Company Tax has been
determined, on a consolidated, combined, unitary or other similar basis
(including, but not limited to, a consolidated U.S. federal income tax return).
There is no circumstance (including, but not limited to, as a transferee or
successor, under Code Section 6901 or Treasury Regulation Section 1.1502-6 (or
similar provision of applicable Law), as result of a Tax sharing agreement or
other Contract or by operation of Law) under which any of the Company or the
Subsidiaries is or may be liable for any Tax determined, in whole or in part, by
taking into account any income, sale or asset of, or any activity conducted by,
any other Person.

 

(d)     Each of the Company and the Subsidiaries has complied in all material
respects with all applicable Laws relating to the deposit, collection,
withholding, payment or remittance of any Tax (including, but not limited to,
Code Section 3402 or similar provision of applicable Law).

 

(e)     There is no Encumbrance for any Tax upon any asset or property of any of
the Company or the Subsidiaries, except for any statutory lien for any Tax not
yet due.

 

(f)     No audit, action, assessment, examination, hearing, inquiry or
investigation is pending or, to the Knowledge of the Company, threatened with
regard to any of the Company or the Subsidiaries, any Company Tax or any Company
Tax Return.

 

(g)     The statute of limitations for any audit, action, assessment,
examination, hearing, inquiry or investigation relating to any Company Tax or
any Company Tax Return has not been modified, extended or waived.

 

(h)     Any material assessment, deficiency, adjustment or other similar item
relating to any Company Tax or Company Tax Return has been reported to all
Governmental Entities in accordance with applicable Law.

 

(i)     No jurisdiction where no Company Tax Return has been filed or no Company
Tax has been paid has made or threatened in writing to make a claim for the
payment of any Company Tax or the filing of any Company Tax Return.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

(j)     None of the Company or the Subsidiaries is a party to any agreement with
any Governmental Entity (including, but not limited to, any closing agreement
within the meaning of Code Section 7121 or any analogous provision of applicable
Law). No private letter or other ruling or determination from any Governmental
Entity relating to any of the Company or the Subsidiaries, any Company Tax or
any Company Tax Return has been requested or received by any of the Company or
the Subsidiaries.

 

(k)     None of the Company or the Subsidiaries is a party to any Contract that
(i) results or could reasonably be expected to result in any amount that is not
deductible under Code Section 280G or Code Section 404, or any similar provision
of applicable Law, or (ii) is or could reasonably be expected to become subject
to Code Section 409A or any similar provision of applicable Law.

 

(l)     None of the Company or the Subsidiaries has any “tax-exempt
bond-financed property” or “tax-exempt use property,” within the meaning of Code
Section 168(h) or any similar provision of applicable Law.

 

(m)     No asset of any of the Company or the Subsidiaries is required to be
treated as being owned by any other Person pursuant to any provision of
applicable Law (including, but not limited to, the “safe harbor” leasing
provisions of Code Section 168(f)(8), as in effect prior to the repeal of those
“safe harbor” leasing provisions).

 

(n)     None of the Company, the Subsidiaries or the Surviving Entity is or will
be required to include any item of income in, or exclude any item of deduction
from, U.S. federal or foreign taxable income for any Tax period (or portion
thereof) ending after the Closing Date, as a result of a change in method of
accounting, any installment sale or open transaction, any prepaid amount, refund
or credit.

 

(o)     None of the Company or the Subsidiaries is or has been a beneficiary or
otherwise participated in any reportable transaction within the meaning of
Treasury Regulation Section 1.6011-4(b)(1).

 

(p)     None of the Company or the Subsidiaries has distributed stock of another
Person nor has its stock been distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Code
Section 355 or Code Section 361.

 

(q)     None of the Company or the Subsidiaries is or has been a “United States
real property holding corporation” within the meaning of Code Section 897(c)(2)
at any time during the applicable period referred to in Code Section
897(c)(l)(A)(ii).

 

(r)     No election under Code Section 338 or any similar provision of
applicable Law has been made or required to be made by or with respect to any of
the Company or the Subsidiaries.

 

(s)     None of the Company or the Subsidiaries owns or has owned an interest in
any entity that is a “passive foreign investment company” within the meaning of
Code Section 1297.

 

(t)     None of the Company or the Subsidiaries has had, or will have, any items
of income that could constitute subpart F income within the meaning of Code
Section 952. No Subsidiary that is a “controlled foreign corporation” as defined
in the Code owns (directly or indirectly) an “investment in United States
property” for purposes of Code Section 956.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

Section 3.14     Title to Properties; Sufficiency of Assets.

 

(a)     Except as set forth on Section 3.14(a) of the Company Disclosure
Schedule, each of the Company and the Subsidiaries has good, valid and
marketable title to, or a valid leasehold or contractual interest in, all of the
assets and properties (real and personal) which it owns or leases, and such
assets and properties are owned or leased by it free and clear of all
Encumbrances. Section 3.14(a) of the Company Disclosure Schedule contains a
complete and correct list of all real property leased by each of the Company and
the Subsidiaries. None of the Company or the Subsidiaries owns or has ever owned
any real property. True, correct and complete copies of all lease agreements,
including all amendments and modifications thereto, for all leased real property
(the “Leases”) have been made available to Parent. All rents due under the
Leases have been paid. Each of the Company and the Subsidiaries enjoys
undisturbed possession of its leased real properties and is in compliance with
the terms of the Leases, and all Leases are in full force and effect. Each Lease
constitutes the valid, legally binding and enforceable obligation of the Company
or Subsidiary party thereto and, to the Knowledge of the Company, each of the
other parties thereto, except as may be limited by applicable Bankruptcy and
Equity Principles. No party to any Lease has given written notice to any of the
Company or the Subsidiaries or made a claim in writing against any of the
Company or the Subsidiaries in respect of any breach or default thereunder.

 

(b)     All tangible personal property owned or leased by each of the Company
and the Subsidiaries is in good operating condition and repair, ordinary wear
and tear excepted and subject to routine maintenance, and is suitable and
adequate for the uses for which it is being used. Except as set forth on Section
3.14(b) of the Company Disclosure Schedule, the Company’s and the Subsidiaries’
assets and properties (real, personal and intangible) include all material
tangible and intangible assets, properties and rights necessary to conduct their
respective businesses following the Closing Date in substantially the same
manner as is currently conducted.

 

Section 3.15     Intellectual Property.

 

(a)     Section 3.15(a) of the Company Disclosure Schedule identifies all
Intellectual Property (other than (i) widely available, commercial off-the-shelf
third-party Software licensed to any of the Company or the Subsidiaries on a
non-exclusive basis or (ii) any open source Software) licensed to any of the
Company or the Subsidiaries (the “Licensed Intellectual Property”). Each of the
licenses related to the Licensed Intellectual Property constitutes the valid,
legally binding and enforceable obligation of the Company or Subsidiary party
thereto and, to the Knowledge of the Company, each of the other parties thereto,
except as may be limited by applicable Bankruptcy and Equity Principles. None of
the Company or the Subsidiaries is, and, to the Knowledge of the Company, no
other party thereto is, in breach or default in any material respect of any
license or sublicense relating to any Licensed Intellectual Property, and each
such license and sublicense is in full force and effect.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

(b)     All Intellectual Property owned by each of the Company and the
Subsidiaries is referred to as the “Owned Intellectual Property” and, together
with the Licensed Intellectual Property, the “Company Intellectual Property.”
Section 3.15(b) of the Company Disclosure Schedule identifies all of the
following Owned Intellectual Property: (i) Patents and applications therefor,
the number, issue date, title and priority information for each country in which
any such Patent has been issued, or the application number, date of filing,
title and priority information for each country in which any such Patent
application is pending; (ii) registered and unregistered Trademarks (excluding
Internet domain names) and applications for registration of Trademarks, the
registration or application number related thereto (and, if applicable, the
class of goods or the description of the goods or services covered thereby), the
countries of filing and the expiration date of each registration in each country
in which a registration was issued; (iii) registered and unregistered Copyrights
and applications for registration of Copyrights, the registration number and
registration date, or the application number and application date, related
thereto, and the countries of filing; and (iv) registered Internet domain names.
All of the Owned Intellectual Property, the registrations and applications for
registration of which are set forth on Section 3.15(b) of the Company Disclosure
Schedule, is valid and in full force and effect. To the Knowledge of the
Company, all of the other rights within the Company Intellectual Property are
valid and subsisting. All filings for the Owned Intellectual Property are in
good standing and all assignments and licenses subject to recordation have been
properly recorded.

 

(c)     Each of the Company and the Subsidiaries owns and has good and valid
title (la pleine propriété) to the Owned Intellectual Property owned by it, and
possesses legally enforceable rights to use the Licensed Intellectual Property
licensed by it, in each case free and clear of all Encumbrances. Except as set
forth on Section 3.15(c) of the Company Disclosure Schedule, the Company
Intellectual Property constitutes all of the Intellectual Property necessary for
the Company and the Subsidiaries to conduct their respective businesses as such
businesses are currently being conducted. None of the execution or delivery of
any of the Transaction Documents by the Company, the performance by the Company
of any of its obligations thereunder, or the consummation of any of the
Contemplated Transactions by the Company will result in the release, disclosure
or delivery of any Company Intellectual Property, or in the grant, assignment or
transfer to any other Person of any license or other right to any Company
Intellectual Property (except to the Surviving Entity in connection with the
Merger), or in the termination or modification of (or right to terminate or
modify) any Company Intellectual Property.

 

(d)     Julien Nadaud (“Nadaud”) owns and has good and valid title (la pleine
propriété) to the Intellectual Property set forth on Section 3.15(d) of the
Company Disclosure Schedule related to the business of any of the Company or the
Subsidiaries (the “Nadaud Intellectual Property”), free and clear of all
Encumbrances, and has not granted to any Person other than the Company and the
Subsidiaries any right or license to use any of the Nadaud Intellectual
Property. For all purposes under this Agreement, the terms Owned Intellectual
Property and Company Intellectual Property shall be deemed to include the Nadaud
Intellectual Property.

 

(e)     Section 3.15(e) of the Company Disclosure Schedule identifies each
Contract pursuant to which any Person has been granted any license by any of the
Company or the Subsidiaries to use, or otherwise has received or acquired from
any of the Company or the Subsidiaries any right (whether or not currently
exercisable) or interest in, including the right to use, any Owned Intellectual
Property.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

(f)     Except as set forth on Section 3.15(f) of the Company Disclosure
Schedule, no current or former shareholder, officer, director, consultant,
employee or vendor of any of the Company or the Subsidiaries has any ownership
claim, ownership right (whether or not currently exercisable) or ownership
interest in or to any Owned Intellectual Property.

 

(g)     Except as set forth on Section 3.15(g) of the Company Disclosure
Schedule, to the Knowledge of the Company, there is no unauthorized use,
disclosure, infringement or misappropriation of any Company Intellectual
Property by any third party, including any current or former employee of any of
the Company or the Subsidiaries.

 

(h)     Except as set forth on Section 3.15(h) of the Company Disclosure
Schedule, none of the Company or the Subsidiaries has received any notice or
other communication (in writing or otherwise) of any actual, alleged, possible
or potential infringement, misappropriation or unlawful use of, and, to the
Knowledge of the Company, none of the Company or the Subsidiaries is infringing,
misappropriating or making unlawful use of, any Intellectual Property owned by
any third party. There are no actions, suits or proceedings that are pending or,
to the Knowledge of the Company, threatened against any of the Company or the
Subsidiaries with respect to any infringement, misappropriation or unlawful use
of any Intellectual Property owned or used by any third party.

 

(i)     A list of the key proprietary software of each of the Company and the
Subsidiaries is set forth in Section 3.15(i) of the Company Disclosure Schedule.

 

Section 3.16     Insurance. Each of the Company and the Subsidiaries maintains
policies of fire and casualty, liability and other forms of insurance, in such
amounts, with such deductibles, covering against such risks and losses and with
such reputable insurers, as are customary for businesses of a type and size, and
with assets and properties, comparable to those of the businesses of the Company
and the Subsidiaries as currently conducted. Set forth on Section 3.16 of the
Company Disclosure Schedule is a listing of each insurance policy maintained by
any of the Company or the Subsidiaries, setting forth the issuers, amounts,
deductibles and coverages for each, and a description of all material claims
under any insurance policy maintained by any of the Company or the Subsidiaries
at any time during the past three years. All such policies are in full force and
effect and all premiums due and payable thereon have been paid in full, and no
notice of cancellation or termination has been received with respect to any such
policy which has not been replaced on substantially similar terms prior to the
date of such cancellation. There are no pending claims under any of such
policies.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

Section 3.17     Environmental Matters. Notwithstanding anything to the contrary
in this Section 3.17, all representations and warranties in this Section 3.17
relating to any activities, business or operations of any Person other than the
Company and the Subsidiaries at any real property currently or formerly leased
by any of the Company or the Subsidiaries (including the lessor of any such
property) are made to the Knowledge of the Company:

 

(a)     Each of the Company and the Subsidiaries has all material licenses,
permits, authorizations, approvals and consents from all Governmental Entities
that are required under any applicable Environmental Law and necessary for it to
carry on its business or operations as now conducted (“Environmental Permits”).
Each of such Environmental Permits is in full force and effect. The operations
of each of the Company and the Subsidiaries are in compliance with, in all
material respects, and have complied with, in all material respects, all
applicable Environmental Laws and all Environmental Permits.

 

(b)     There are no environmental conditions, including the presence or release
of any Hazardous Materials, on any property currently or formerly owned,
operated or leased by any of the Company or the Subsidiaries or any of their
respective predecessors (i) relating to, arising out of, or resulting from any
failure to comply with any applicable Environmental Law or Environmental Permit
or from a release or threatened release of any Hazardous Materials or (ii) which
require cleanup or remediation pursuant to any Environmental Law.

 

(c)     None of the Company or the Subsidiaries has any material liability under
any Environmental Law or is responsible for any material liability of any other
Person under any Environmental Law, whether by Contract, by operation of Law or
otherwise

 

(d)     None of the Company or the Subsidiaries has received any written
information request, notice or other communication from a Governmental Entity,
and there are no actions, suits, proceedings or investigations pending or, to
the Knowledge of the Company, threatened against any of the Company or the
Subsidiaries, relating to any violation, or alleged violation of, or liability
under, any Environmental Law or relating to any Hazardous Materials or
Environmental Permit, including (i) any claim by a Governmental Entity for
enforcement, investigation, cleanup, removal, response, corrective, remedial,
monitoring, or other action, damages, fines or penalties pursuant to any
Environmental Law, and (ii) any claim by any one or more Persons seeking
damages, contribution, indemnification, cost recovery, compensation, injunctive
or other relief resulting from or relating to a release of any Hazardous
Materials or alleged injury or threat of injury to health, safety, property,
natural resources or the environment.

 

(e)     There is not located at any property currently or formerly owned,
operated or leased by any of the Company or the Subsidiaries or any of their
respective predecessors any (i) underground storage tanks,
(ii) asbestos-containing material, (iii) equipment containing polychlorinated
biphenyls or (iv) mold, in each case except in compliance in all material
respects with applicable Environmental Laws.

 

(f)     The Company has made available to Parent true, complete and correct
copies of all material records and files, environmental audits, reports, and
other material environmental documents, studies, analysis, tests and monitoring
in its possession or control concerning the existence of any Hazardous Materials
or any other environmental concern at any property currently or formerly owned,
operated or leased by any of the Company or the Subsidiaries or concerning
compliance by any of the Company or the Subsidiaries with, or liability under,
any Environmental Law.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

(g)           For purposes of this Section 3.17, the following terms shall have
the following meanings:

 

(i)       “Environmental Laws” means all foreign, U.S. federal, state and local
Laws of any Governmental Entity relating to (A) the generation, treatment,
storage, disposal, use, handling, manufacturing, transportation or shipment of
Hazardous Materials, or (B) the environment or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the environment.

 

(ii)     “Hazardous Materials” means (A) petroleum and petroleum products,
radioactive materials and friable asbestos; and (B) chemicals and other
materials and substances which are now defined as or included in the definition
of “hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” or “toxic
pollutants” under any Environmental Law.

 

Section 3.18     Employee and Labor Matters. Except as set forth in Section 3.18
of the Company Disclosure Schedule, none of the Company or the Subsidiaries is a
party to any collective bargaining or other labor union Contract applicable to
Persons employed by it, no collective bargaining agreement is being negotiated
by any of the Company or the Subsidiaries, and, to the Knowledge of the Company,
there are no activities or proceedings of any labor union to organize any of the
employees of any of the Company or the Subsidiaries. Except as set forth in
Section 3.18 of the Company Disclosure Schedule, (a) each of the Company and the
Subsidiaries is in compliance in all material respects with all applicable Laws
relating to employment and employment practices, wages, hours, occupational
safety, health standards, severance payments, equal opportunity, payment of
social security, national insurance and other Taxes, and terms and conditions of
employment, (b) there are no charges with respect to or relating to any of the
Company or the Subsidiaries pending, or to the Knowledge of the Company,
threatened by or before any Governmental Entity responsible for the prevention
of unlawful or discriminatory employment practices or unfair labor practices,
and (c) there is no strike, work stoppage, work slowdown, lockout, picketing,
concerted refusal to work overtime, or other similar labor activity pending or,
to the Knowledge of the Company, threatened against or involving any of the
Company or the Subsidiaries currently or within the last three years. All sums
due for employee, consultant and independent contractor compensation and
benefits, including pension and severance benefits, and all vacation time owing
to any employees of any of the Company or the Subsidiaries have been duly and
adequately accrued on the accounting records of the Company and the
Subsidiaries. All individuals characterized and treated by any of the Company or
the Subsidiaries as consultants or independent contractors are properly treated
as independent contractors under all applicable Laws. All employees of any of
the Company or the Subsidiaries classified as exempt under the Fair Labor
Standards Act or applicable foreign, state and local wage and hour Laws are
properly classified.

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

Section 3.19     Employee Plans.

 

(a)     Section 3.19 of the Company Disclosure Schedule sets forth a true,
correct and complete list of:

 

(i)       all “employee benefit plans,” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or any
similar provision of applicable foreign Law, with respect to which any of the
Company or the Subsidiaries has any obligation or liability, contingent or
otherwise (the “Benefit Plans”);

 

(ii)      all current directors, officers and employees of each of the Company
and the Subsidiaries; and

 

(iii)     all employment, consulting, termination, profit sharing, severance,
change of control, individual compensation and indemnification agreements, and
all bonus and other incentive compensation, deferred compensation, salary
continuation, invention, patent, copyright, disability, severance, stock award,
stock option, stock purchase, educational assistance, legal assistance, club
membership, employee discount, employee loan, credit union and vacation
agreements, policies and arrangements under which any of the Company or the
Subsidiaries has any obligation or liability (contingent or otherwise) in
respect of any current or former officer, director, employee, consultant or
contractor of any of the Company or the Subsidiaries (the “Employee
Arrangements”).

 

(b)     In respect of each Benefit Plan and Employee Arrangement, a complete and
correct copy of each of the following documents (if applicable) has been made
available to Parent: (i) the most recent plan and related trust documents, and
all amendments thereto; (ii) the most recent summary plan description, and all
related summaries of modifications thereto; (iii) the most recent Form 5500
(including schedules and attachments); (iv) the most recent Internal Revenue
Service (“IRS”) determination, opinion or notification letter; and (v) each
written Employee Arrangement, and all amendments thereto.

 

(c)     None of the Benefit Plans or Employee Arrangements is subject to Title
IV of ERISA, constitutes a defined benefit retirement plan or is a multiemployer
plan described in Section 3(37) of ERISA, and none of the Company or the
Subsidiaries has any obligation or liability (contingent or otherwise) in
respect of any such plans.

 

(d)     The Benefit Plans and their related trusts intended to qualify under
Sections 401 and 501(a) of the Code, respectively, have either received a
favorable determination, opinion or notification letter from the IRS with
respect to each such Benefit Plan as to its qualified status under the Code, or
has remaining a period of time under applicable U.S. Treasury Regulations or IRS
pronouncements in which to apply for such a letter and make any amendments
necessary to obtain a favorable determination as to the qualified status of each
such Benefit Plan.

 

(e)     All contributions and other payments required to have been made by any
of the Company or the Subsidiaries to or under any Benefit Plan or Employee
Arrangement by applicable Law or the terms of such Benefit Plan or Employee
Arrangement (or any agreement relating thereto) have been timely and properly
made.

 

 
- 18 -

--------------------------------------------------------------------------------

 

 

(f)     The Benefit Plans and Employee Arrangements have been maintained and
administered in accordance with their terms and applicable Laws.

 

(g)     Except as set forth in Section 3.19(g) of the Company Disclosure
Schedule, there are no pending or, to the Knowledge of the Company, threatened
actions, claims, suits or proceedings against or relating to any Benefit Plan or
Employee Arrangement (other than routine benefit claims by persons entitled to
benefits thereunder) and, to the Knowledge of the Company, there are no facts or
circumstances which could reasonably be expected to form the basis for any of
the foregoing.

 

(h)     None of the Company or the Subsidiaries has any obligation or liability
(contingent or otherwise) to provide post-retirement life insurance or health
benefits coverage for current or former officers, directors, employees,
consultants or contractors except (i) as may be required under Part 6 of Title I
of ERISA, (ii) a medical expense reimbursement account plan pursuant to Section
125 of the Code, or (iii) through the last day of the calendar month in which
the participant terminates employment.

 

(i)      None of the assets of any Benefit Plan is stock of any of the Company
or the Subsidiaries.

 

(j)      Neither the execution and delivery of any of the Transaction Documents
nor the consummation of any of the Contemplated Transactions will (i) result in
any payment becoming due to any director, officer, employee, consultant or
contractor (current, former or retired) of any of the Company or the
Subsidiaries, (ii) increase any benefits under any Benefit Plan or Employee
Arrangement or (iii) result in the acceleration of the time of payment of,
vesting of, or other rights in respect of any such benefits (except as which may
be required by the partial or full termination of any Benefit Plan intended to
be qualified under Section 401 of the Code). No Benefit Plan or Employee
Arrangement in effect immediately prior to the Closing Date would result,
individually or in the aggregate (including as a result of this Agreement, any
of the Transaction Documents or any of the Contemplated Transactions), in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

 

(k)     Each Benefit Plan or Employee Arrangement that is a non-qualified
deferred compensation plan or arrangement subject to Section 409A of the Code
has been operated and administered in good faith compliance with Section 409A of
the Code from the period beginning January 1, 2005, or the date such Benefit
Plan or Employee Arrangement was established, whichever date is later, through
the date hereof.

 

(l)     The Company has made available to Parent a true, complete and correct
list of the following (if applicable) for each current employee, consultant and
contractor of any of the Company or the Subsidiaries: base salary; any bonus
obligations; immigration status; hire date; time-off balance; and pay rate.

 

Section 3.20     Brokers and Finders. None of the Company, the Subsidiaries or
any of their respective Representatives has employed any investment banker,
broker or finder or incurred any liability for any investment banking fees,
brokerage fees, commissions or finders’ fees in connection with any of the
Contemplated Transactions for which Parent or Merger Sub would be liable.

 

 
- 19 -

--------------------------------------------------------------------------------

 

 

Section 3.21     Shareholder Vote Required. The affirmative votes of the holders
of a qualified majority of the outstanding Company Common Shares, in accordance
with the relevant provisions of the French Commercial Code, are the only votes
of the holders of capital stock of any of the Company or the Subsidiaries
necessary to approve and adopt this Agreement.

 

Section 3.22     Absence of Questionable Payments. None of the Company or the
Subsidiaries or, to the Knowledge of the Company, any director, officer,
employee, consultant or other Person acting on behalf of any of the Company or
the Subsidiaries has (a) used any corporate funds for unlawful contributions,
payments, gifts or expenditures, (b) made any unlawful expenditures of corporate
funds relating to political activity to government officials or others or (c)
established or maintained any unlawful or unrecorded corporate funds in
violation of the Foreign Corrupt Practices Act of 1977, as amended, or any other
applicable domestic or foreign Law. None of the Company or the Subsidiaries or,
to the Knowledge of the Company, any director, officer, employee, consultant or
other Person acting on behalf of any of the Company or the Subsidiaries has
offered, paid or agreed to pay to any Person (including any governmental
official), or solicited, received or agreed to receive from any such Person,
directly or indirectly, any unlawful contributions, payments, gifts,
expenditures, money or anything of value for the purpose or with the intent of
(a) obtaining or maintaining business for any of the Company or the
Subsidiaries, (b) facilitating the purchase or sale of any product or service,
or (c) avoiding the imposition of any fine or penalty.

 

Section 3.23     Bank Accounts; Powers of Attorney. Section 3.23 of the Company
Disclosure Schedule sets forth a true, complete and correct list showing: (a)
all banks in which any of the Company or the Subsidiaries maintains a bank
account or safe deposit box (collectively, “Bank Accounts”), together with, as
to each such Bank Account, the type of account, account number and the names of
all signatories thereof and, with respect to each such safe deposit box, if any,
the number thereof and the names of all Persons having access thereto; and (b)
the names of all Persons holding powers of attorney from any of the Company or
the Subsidiaries, true, complete and correct copies of which have been made
available to Parent.

 

Section 3.24     Customers and Suppliers. Except as set forth in Section 3.24 of
the Company Disclosure Schedule, there are no disputes between any of the
Company or the Subsidiaries, on the one hand, and any of the Major Customers and
Suppliers, on the other hand, that relate to the operation of the business of
any of the Company or the Subsidiaries. Except as set forth in Section 3.24 of
the Company Disclosure Schedule, since January 1, 2013, none of the Major
Customers and Suppliers has terminated, cancelled, not renewed or materially
reduced, or notified any of the Company or the Subsidiaries in writing of its
intention to terminate, cancel, not renew or materially reduce, its relationship
with any of the Company or the Subsidiaries.

 

Section 3.25     Accounts Receivable. Except as set forth in Section 3.25 of the
Company Disclosure Schedule, all accounts receivable of each of the Company and
the Subsidiaries have arisen from bona fide transactions in the ordinary course
of business, are valid and enforceable, are collectible in the ordinary course
of business in amounts not less than the amounts thereof carried on the books of
the Company and the Subsidiaries (except to the extent of the allowance for
doubtful accounts shown on the Company Financials), and are not subject to
set-off or counterclaim. Any allowances that any of the Company or the
Subsidiaries have established for doubtful accounts have been established on a
basis consistent with past practice and in accordance with French GAAP.

 

 
- 20 -

--------------------------------------------------------------------------------

 

 

Section 3.26     Certain Transactions. Except as set forth on Section 3.26 of
the Company Disclosure Schedule, none of the Shareholders, officers, directors
or employees of any of the Company or the Subsidiaries, or any of their
respective Affiliates or any member of any such Person’s immediate family (for
this purpose, “immediate family” means such Person’s spouse, parents, children
and siblings), is presently a party to any Contract or transaction with, or has
any indebtedness to, any of the Company or the Subsidiaries, including any
Contract (i) providing for the furnishing of services by, (ii) providing for the
rental of real or personal property from, or (iii) otherwise requiring payments
to (other than for services in the foregoing capacities) any such Person or any
corporation, partnership, trust or other entity in which any such Person has a
substantial interest as a shareholder, officer, director, trustee or partner,
and no such Person owns directly or indirectly any interest in (excluding
passive investments in less than 1% of the shares of any company that lists its
shares on a national securities exchange), or serves as an officer or director
or in another similar capacity of, any competitor or customer of any of the
Company or the Subsidiaries or any organization that has a Material Contract
with any of the Company or the Subsidiaries.

 

Section 3.27     Proxy Statement. None of the information supplied in writing
(including electronically) by the Company, any Shareholder or any of their
respective Representatives or Affiliates for inclusion in the Proxy Statement
(as hereinafter defined) will contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, either at the date the Proxy Statement is first
mailed to Parent’s stockholders, at the time of the Stockholders Meeting (as
hereinafter defined), or at the time of any amendment or supplement thereof;
provided, however, that no representation or warranty is made by the Company
with respect to statements made or incorporated by reference therein based on
information supplied in writing (including electronically) by Parent or any of
its Representatives or Affiliates in connection with the preparation of the
Proxy Statement for inclusion or incorporation by reference therein

 

Section 3.28     No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III and in the
following Article IV, none of the Company, the Subsidiaries, the Shareholders or
any other Person makes any representations or warranties, and the Company, the
Subsidiaries and the Shareholders hereby disclaim any other representations or
warranties, whether made by any of them or any officer, director, employee,
agent or representative of the Company, the Subsidiaries, the Shareholders or
any other Person, with respect to this Agreement or the Contemplated
Transactions. For the avoidance of doubt, the foregoing is not intended to limit
the ability of a Parent Indemnified Party to make a claim arising out, based
upon or related to fraud and shall not be given any effect in the case of fraud.

 

Section 3.29     Disclosure. All factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any of the Company,
the Subsidiaries or the Shareholders in writing (including electronically) to
Parent, Merger Sub or any of their Representatives for purposes of or in
connection with any of the Transactions Documents or any of the Contemplated
Transactions is true and accurate in all material respects and not incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which such information was
provided.

 

 
- 21 -

--------------------------------------------------------------------------------

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Except as set forth in the Company Disclosure Schedule, each Shareholder hereby
represents and warrants to Parent and Merger Sub, as of the date hereof and the
Closing Date, except to the extent certain representations and warranties are
limited to a certain date set forth in the applicable Section, as follows:

 

Section 4.1     Ownership of Shares. Such Shareholder owns the number of Company
Common Shares set forth next to his name on Section 3.2 of the Company
Disclosure Schedule free and clear of all Encumbrances and, as a result of the
Contemplated Transactions, Parent will acquire good, valid and marketable title
to the Company Common Shares free and clear of all Encumbrances, other than
those that may be created or incurred by Parent. Such Shareholder has not
granted any power of attorney with respect to any Company Common Shares owned by
him.

 

Section 4.2     Authority Relative to this Agreement. Such Shareholder has all
requisite right, power and authority to execute and deliver the Transaction
Documents to which he is a party, to perform his obligations thereunder and to
consummate the Contemplated Transactions. This Agreement has been, and each of
the other Transaction Documents to which he is a party will be, duly and validly
executed and delivered by such Shareholder and, assuming this Agreement has been
duly authorized, executed and delivered by the other parties thereto, this
Agreement constitutes a legal, valid and binding obligation of such Shareholder,
enforceable against him in accordance with its terms, except as limited by
applicable Bankruptcy and Equity Principles.

 

Section 4.3     Consents and Approvals; No Violations. None of the execution or
delivery of any of the Transaction Documents by such Shareholder, the
performance by such Shareholder of any of his obligations thereunder, or the
consummation of any of the Contemplated Transactions by such Shareholder will
(a) require him to obtain or make any consent, waiver, approval, exemption,
declaration, license, authorization or permit of, or registration or filing with
or notification to, any Governmental Entity, (b) require a consent under, result
in a material violation or material breach of, constitute (with or without
notice or lapse of time or both) a material default (or give rise to any right
of termination, cancellation, amendment or acceleration or any obligation)
under, or result in the creation of any Encumbrance on any of the properties or
assets of such Shareholder pursuant to, any of the terms, conditions or
provisions of any Contract to which such Shareholder is a party or by which such
Shareholder or any of his properties or assets is bound, or (c) violate any Law
of any Governmental Entity applicable to such Shareholder or by which such
Shareholder or any of his properties or assets is bound.

 

 
- 22 -

--------------------------------------------------------------------------------

 

 

Section 4.4     Litigation. There is no action, suit or proceeding pending or,
to the Knowledge of such Shareholder, threatened against such Shareholder by or
before any Governmental Entity that questions the validity of any of the
Transaction Documents or any action to be taken in connection with the
consummation of any of the Contemplated Transactions or would otherwise prevent
or materially delay the consummation of any of the Contemplated Transactions.

 

Section 4.5     Brokers and Finders. Such Shareholder has not employed any
investment banker, broker or finder or incurred any liability for any investment
banking fees, brokerage fees, commissions or finders’ fees in connection with
any of the Contemplated Transactions for which Parent, Merger Sub or any of the
Company or the Subsidiaries would be liable.

 

Section 4.6     Investment Representations.

 

(a)     Offering Exemption. Such Shareholder understands that the shares of
Parent Common Stock to be acquired by him pursuant to the Share Exchange (such
shares of Parent Common Stock, the “Exchange Shares”) have not been registered
under the Securities Act, nor qualified under any state securities Laws, and
that such Exchange Shares are being offered and sold pursuant to an exemption
from such registration and qualification based in part upon the representations
contained herein. Such Shareholder is an “accredited investor” as defined under
Rule 501 promulgated under the Securities Act.

 

(b)     Knowledge and Experience; Ability to Bear Economic Risks. Such
Shareholder has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the investment
contemplated by this Agreement; and he is able to bear the economic risk of this
investment in the Exchange Shares (including a complete loss of his investment).

 

(c)     Limitations on Disposition. Such Shareholder understands that he must
bear the economic risk of his investment in the Exchange Shares indefinitely
unless the Exchange Shares are registered pursuant to the Securities Act or an
exemption from such registration is available, and unless the disposition of
such Exchange Shares is qualified under applicable state and foreign securities
Laws or an exemption from such qualification is available. Such Shareholder
further understands that there is no assurance that any exemption from the
Securities Act will be available or, if available, that such exemption will
allow such Shareholder to Transfer any or all of his interest in the Exchange
Shares in the amounts or at the times such Shareholder might propose.

 

(d)     Investment Purpose. Such Shareholder is acquiring his interest in the
Exchange Shares solely for such Shareholder’s own account for investment and not
with a view toward the resale, Transfer or distribution thereof, nor with any
present intention of Transferring or distributing his interest in the Exchange
Shares.

 

(e)     Restrictive Legend. Such Shareholder understands and acknowledges that
the Exchange Shares are characterized as “restricted securities” under U.S.
securities Laws and agrees to the imprinting, so long as required by Law, of the
following legend on certificates representing his Exchange Shares:

 

 
- 23 -

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES OF AMERICA. THE SECURITIES MAY NOT BE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
AND MERGER SUB

 

Except as set forth in Parent’s disclosure schedule provided herewith (the
“Parent Disclosure Schedule”), Parent and Merger Sub hereby represent and
warrant to the Company and the Shareholders, as of the date hereof and as of the
Closing Date, except to the extent certain representations and warranties are
limited to a certain date set forth in the applicable Section, as follows:

 

Section 5.1     Corporate Organization, Etc. Each of Parent and Merger Sub is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to
conduct its business as it is now being conducted and to own, lease and operate
its properties and assets, except that Merger Sub is pending incorporation. Each
of Parent and Merger Sub is qualified to do business and is in good standing (to
the extent such concept is recognized) in each jurisdiction in which the
ownership of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
(if applicable) would not, individually or in the aggregate, have a Parent
Material Adverse Effect. True and complete copies of the organizational and
governing documents of Parent and Merger Sub as presently in effect have been
heretofore made available to the Company. Neither Parent nor Merger Sub is in
violation of any term or provision of its organizational or governing documents.
Merger Sub is a direct wholly owned subsidiary of Parent.

 

Section 5.2     Capitalization. The authorized shares of capital stock of Parent
consists of (a) 15,000,000 shares of Parent Common Stock, of which
7,959,837 shares were outstanding as of March 23, 2015 and (b) 1,000,000 shares
of preferred stock, of which (i) 135,000 shares are designated Series F
Convertible Preferred Stock (“Series F Preferred Stock”), 118,829.1 shares of
which were outstanding as of the date hereof, (ii) 100,000 shares of which are
designated Series A Junior Participating Preferred, none of which were
outstanding as of the date hereof and (iii) 100,000 shares of which are
designated Series B Junior Participating Preferred, none of which were
outstanding as of the date hereof.  All outstanding shares of Parent Common
Stock and Series F Preferred Stock are duly authorized, validly issued, fully
paid and non-assessable, and issued free from preemptive rights and in
compliance with all applicable U.S. state and federal securities Laws. As of the
date hereof, except for (w) 1,188, 291 shares of Parent Common Stock reserved
for issuance upon the conversion of the Series F Preferred Stock, (x) 65,955
shares of Common Stock reserved for issuance to certain investors upon the
completion of a private placement financing, (y) warrants to purchase an
aggregate of 2,200,496 shares of Parent Common Stock and (z) 3,045,578 shares of
Parent Common Stock reserved for issuance upon the exercise of stock options or
the settlement of restricted stock units that have been granted or may be
granted in the future (including in connection with the Contemplated
Transactions), there are no outstanding (i) securities convertible into or
exchangeable for capital stock of Parent, (ii) options, warrants or other rights
to purchase or subscribe for capital stock of Parent, or (iii) contracts,
commitments, agreements, understandings or arrangements of any kind relating to
the issuance of any capital stock of Parent, any such convertible or
exchangeable securities or any such options, warrants or rights, pursuant to
which, in any of the foregoing cases, Parent is subject or bound.    

 

 
- 24 -

--------------------------------------------------------------------------------

 

 

Section 5.3     Authority Relative to this Agreement. Each of Parent and Merger
Sub has all requisite power and authority to execute and deliver the Transaction
Documents to which it is a party, to perform its obligations thereunder and to
consummate the Contemplated Transactions. The execution and delivery of the
Transaction Documents to which it is a party, the performance of its obligations
thereunder and the consummation of the Contemplated Transactions have been duly
and validly authorized by all required corporate or other action on the part of
each of Parent and Merger Sub, and no other corporate or other proceedings on
the part of Parent or Merger Sub are necessary to authorize the Transaction
Documents to which it is a party or to consummate the Contemplated Transactions.
This Agreement has been, and each of the other Transaction Documents to which it
is a party will be, duly and validly executed and delivered by each of Parent
and Merger Sub and, assuming this Agreement has been, and each of the other
Transaction Documents to which it is a party will be, duly authorized, executed
and delivered by the other parties thereto, this Agreement constitutes, and each
of the other Transaction Documents to which it is a party will constitute, a
legal, valid and binding obligation of each of Parent and Merger Sub,
enforceable against it in accordance with their respective terms, except as
limited by applicable Bankruptcy and Equity Principles. The Exchange Shares have
been duly authorized and, upon issuance in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable, issued free
from preemptive rights, free and clear of all Encumbrances (other than those
created or incurred by any Shareholder) and in compliance with applicable U.S.
state and federal securities Laws.

 

Section 5.4     Consents and Approvals; No Violations. None of the execution or
delivery of any of the Transaction Documents by Parent or Merger Sub, the
performance by Parent or Merger Sub of any of its obligations thereunder, or the
consummation of any of the Contemplated Transactions by Parent or Merger Sub
will (a) violate any provision of the organizational or governing documents of
Parent or Merger Sub, (b) require it to obtain or make any consent, waiver,
approval, exemption, declaration, license, authorization or permit of, or
registration or filing with or notification to, any Governmental Entity, except
for such consents, waivers, approvals, exemptions, declarations, licenses,
authorizations, permits, registrations, filings and notifications which are
listed in Section 5.4 of the Parent Disclosure Schedule (the “Parent Consents”),
(c) require a consent under, result in a material violation or material breach
of, constitute (with or without notice or lapse of time or both) a material
default (or give rise to any right of termination, cancellation, amendment or
acceleration or any obligation) under, or result in the creation of any
Encumbrance on any of the properties or assets of Parent or Merger Sub pursuant
to, any of the terms, conditions or provisions of any material Contract to which
Parent or Merger Sub is a party or by which Parent or Merger Sub or any of their
respective properties or assets is bound, (d) violate any Law of any
Governmental Entity applicable to Parent or Merger Sub or by which Parent or
Merger Sub or any of their respective properties or assets is bound or
(e) require Parent to obtain the approval of any holders of any of its capital
stock by Law, Parent’s certificate of incorporation or bylaws or otherwise in
order for Parent and Merger Sub to consummate the Merger, the Share Exchange and
the Contemplated Transactions, except for the approval by the stockholders of
Parent of an amendment to Parent’s certificate of incorporation to increase the
number of authorized shares of Parent Common Stock (the “Parent Stockholder
Approval Matter”).

 

 
- 25 -

--------------------------------------------------------------------------------

 

 

Section 5.5     Litigation. There is no material action, suit, proceeding or
investigation pending or, to the Knowledge of Parent, threatened against Parent
or Merger Sub or any of their respective properties by or before any
Governmental Entity. Neither Parent nor Merger Sub is subject to any outstanding
injunction, writ, judgment, order or decree of any Governmental Entity. There is
no action, suit or proceeding pending or, to the Knowledge of Parent, threatened
against Parent or Merger Sub by or before any Governmental Entity that questions
the validity of any of the Transaction Documents or any action to be taken in
connection with the consummation of any of the Contemplated Transactions or
would otherwise prevent or materially delay the consummation of any of the
Contemplated Transactions.

 

Section 5.6     Brokers and Finders. Neither Parent nor Merger Sub has employed
any investment banker, broker or finder or incurred any liability for any
investment banking fees, brokerage fees, commissions or finders’ fees in
connection with any of the Contemplated Transactions for which the Company or
any of the Shareholders would be liable.

 

Section 5.7     Sufficient Funds. Parent will have sufficient cash on hand to
fund the Closing Cash Payment and consummate the Contemplated Transactions at
the Closing.   

 

Section 5.8     Solvency. Assuming (a) that the Company and the Subsidiaries are
Solvent immediately prior to the Effective Time, (b) the accuracy and
completeness of the representations and warranties of the Company set forth in
Article III and the Shareholders in Article IV, and (c) that the Company
Financials fairly present in all material respects the financial condition of
the Company and the Subsidiaries as of the end of the periods covered thereby
and the results of operations of the Company and the Subsidiaries for the
periods covered thereby, and after giving effect to the Contemplated
Transactions, including the payment of the Merger Consideration and the Share
Exchange, each of Parent and Merger Sub will be Solvent as of the Effective Time
and immediately after the consummation of the Contemplated Transactions. For the
purposes of this Agreement, the term “Solvent” when used with respect to any
Person means that, as of the applicable date of determination, (i) the amount of
the “fair saleable value” of the assets of such Person will, as of such date,
exceed (A) the value of all “liabilities of such Person, including contingent
and other liabilities,” as of such date, as such quoted terms are generally
determined in accordance with applicable Laws governing determinations of the
insolvency of debtors, and (B) the amount that will be required to pay the
probable liabilities of such Person on its existing debts (including contingent
and other liabilities) as such debts become absolute and mature, (ii) such
Person will not have, as of such date, an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged following such date, and (iii) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, “not have an unreasonably small amount of capital
for the operation of the businesses in which it is engaged or proposed to be
engaged” and “able to pay its liabilities, including contingent and other
liabilities, as they mature” means that such Person will be able to generate
enough cash from operations, asset dispositions or refinancings, or a
combination thereof, to meet its obligations as they become due.

 

 
- 26 -

--------------------------------------------------------------------------------

 

 

Section 5.9     Investigation. Each of Parent and Merger Sub acknowledges
that, except for the representations and warranties of the Company and each of
the Shareholders in this Agreement, it is not relying on any representation or
warranty by the Company or any other Person in entering into this Agreement (and
will not rely on any other representation or warranty in effecting the Closing).
Each of Parent and Merger Sub acknowledges that neither the Company nor any
other Person has made any representation or warranty as to the future prospects
(financial or otherwise) of the Company or the Subsidiaries in this Agreement,
except as otherwise expressly set forth herein. For the avoidance of doubt, the
foregoing is not intended to limit the ability of a Parent Indemnified Party to
make a claim arising out, based upon or related to fraud and shall not be given
any effect in the case of fraud.

 

Section 5.10     SEC Filings; Financial Statements.

 

(a)     Parent has filed or furnished all forms, reports, statements and other
documents (including all exhibits, supplements and amendments thereto) required
to be filed or furnished by it with the Securities and Exchange Commission (the
“SEC”) since January 1, 2013 (such documents, together with all exhibits and
schedules thereto and all information incorporated therein by reference, the
“SEC Reports”). Each SEC Report (including any financial statements or schedules
included therein) (i) as of its date of filing or, if applicable, as of the time
of its most recent amendment, complied in all material respects with, to the
extent in effect at such time, the requirements of the Securities Act or the
Exchange Act, as the case may be, including, in each case, the rules and
regulations promulgated thereunder, and (ii) as of its date of filing (and, if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were or are made, not misleading. To the extent required by the
Securities Act or the Exchange Act, Parent has amended or updated each SEC
Report to correct any untrue statements of material fact or omissions of
statements of material facts.

 

(b)     Each of the financial statements (including, in each case, any notes and
schedules thereto) included or incorporated by reference in the SEC Reports
(collectively, the “Parent Financials”) fairly presents in all material respects
the consolidated financial position, results of operations, cash flows and
changes in stockholders’ equity of Parent and its subsidiaries as at the
respective dates thereof and for the respective periods indicated therein except
as otherwise noted therein (except that the unaudited interim statements may not
contain footnotes and are subject to normal and recurring year-end adjustments)
and have been prepared in all material respects in accordance with the
applicable rules and regulations promulgated by the SEC and GAAP, except, in
each case, as indicated in such statements or in the notes thereto.

 

 
- 27 -

--------------------------------------------------------------------------------

 

 

(c)     Except (i) to the extent set forth, disclosed in, provided for,
reflected in or otherwise described in the balance sheet of Parent included in
the SEC Report last filed prior to the date hereof, (ii) for liabilities and
obligations incurred in the ordinary course of business since the date of the
last balance sheet referred to in the preceding clause (i), or (iii) for
liabilities and obligations incurred in connection with this Agreement, any of
the Contemplated Transactions or any financing to be obtained by Parent in
connection therewith, Parent does not have any liabilities or obligations that
have or would reasonably be expected to have, individually or in the aggregate,
a Parent Material Adverse Effect.

 

Section 5.11     Absence of Certain Changes or Events. Except for liabilities
incurred in connection with this Agreement or any of the Contemplated
Transactions, since March 31, 2014, there has not been any change, circumstance
or event which has had, or would reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect.

 

Section 5.12     No Merger Sub Business Activities. Merger Sub has not conducted
any activities other than in connection with the organization of Merger Sub, the
negotiation and execution of this Agreement and the consummation of the
Contemplated Transactions. Merger Sub has no subsidiaries. All shares of Merger
Sub are owned by Parent.

 

Section 5.13     Proxy Statement. None of the information included or
incorporated by reference in the Proxy Statement will contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, either at the date the
Proxy Statement is first mailed to Parent’s stockholders, at the time of the
Stockholders Meeting, or at the time of any amendment or supplement thereof;
provided, however, that no representation or warranty is made by Parent with
respect to statements made or incorporated by reference therein based on
information supplied in writing (including electronically) by the Company, any
Shareholder or any of their Representatives or Affiliates in connection with the
preparation of the Proxy Statement for inclusion or incorporation by reference
therein.

 

Section 5.14     No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V, neither Parent,
Merger Sub nor any other Person makes any representations or warranties, and
Parent and Merger Sub hereby disclaim any other representations or warranties,
whether made by any of them or any officer, director, employee, agent or
representative of Parent, Merger Sub or any other Person, with respect to this
Agreement or any of the Contemplated Transactions. For the avoidance of doubt,
the foregoing is not intended to limit the ability of a Shareholder Indemnified
Party to make a claim arising out, based upon or related to fraud and shall not
be given any effect in the case of fraud.

 

ARTICLE VI
COVENANTS

 

Section 6.1     Conduct of the Business of the Company Pending the Closing.
Except as otherwise expressly provided by this Agreement or with the prior
written consent of Parent, during the period between the date of this Agreement
and the Closing, the Company will, and will cause each of the Subsidiaries to,
and the Shareholders will cause each of the Company and the Subsidiaries to,
conduct its business and operations in the ordinary and usual course of
business, in substantially the same manner as heretofore conducted, and use
commercially reasonable efforts consistent therewith to preserve intact its
properties, assets and business organization, to keep available the services of
its officers, employees, consultants and contractors and to maintain its
business relationships with customers, suppliers, distributors and others having
commercially beneficial business relationships with it. Without limiting the
generality of the foregoing, the Company will not, and will cause each of the
Subsidiaries not to, and the Shareholders will cause each of the Company and the
Subsidiaries not to, prior to the Closing, without the prior written consent of
Parent:

 

 
- 28 -

--------------------------------------------------------------------------------

 

 

(a)     issue, sell or pledge, or authorize or propose the issuance, sale or
pledge of, any (i) additional shares of capital stock or other equity interests,
or securities convertible into or exchangeable for any such shares or interests,
or any rights, warrants or options to acquire any such shares or interests or
other convertible or exchangeable securities, or (ii) other securities in
respect of, in lieu of, or in substitution for, any shares of capital stock or
other equity interests outstanding on the date hereof;

 

(b)     split, combine or reclassify any shares of its capital stock or other
equity interests;

 

(c)     declare or pay any dividend or distribution to any Person;

 

(d)     redeem, purchase or otherwise acquire any outstanding shares of capital
stock or other equity interests;

 

(e)     propose or adopt any amendment to any of its organizational or governing
documents;

 

(f)     (i) incur or assume any long-term or short-term debt or issue any debt
securities; (ii) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person; (iii) make any loans, advances or capital contributions to, or
investments in, any other Person; (iv) pledge or otherwise encumber any shares
of its capital stock or other equity interests; (v) Transfer or permit to be
Transferred any shares of capital stock or other equity interests of the Company
or any Subsidiary; or (vi) mortgage or pledge any of its assets, tangible or
intangible, or create or suffer to exist any Encumbrance thereupon;

 

(g)     (i) increase in any manner the rate or terms of compensation or benefits
of any of its directors, officers, employees, consultants or contractors, except
for increases to employees (other than officers), consultants or contractors
made in the ordinary course of business consistent with past practice, (ii) pay
or agree to pay any pension, retirement allowance or other benefit not required
or permitted by any existing Benefit Plan or Employee Arrangement to any
director, officer, employee, consultant or contractor, whether past or present,
or (iii) adopt, enter into, terminate or amend any Benefit Plan or Employee
Arrangement, other than Employee Arrangements with new employees entered into,
or Employee Arrangements with employees terminated, in the ordinary course of
business consistent with past practice;

 

(h)     acquire, sell, lease or dispose of any assets outside the ordinary and
usual course of business consistent with past practice;

 

 
- 29 -

--------------------------------------------------------------------------------

 

 

(i)      acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other business organization or entity or
division thereof or any equity interest therein;

 

(j)      settle or compromise any pending or threatened suit, action, proceeding
or, other than in the ordinary course of business consistent with past practice,
claim;

 

(k)     fail to comply in any material respect with any Law or Permit applicable
to it or any of its assets or allow any Permit to lapse;

 

(l)      sell, dispose of, or permit to lapse, or, other than in the ordinary
course of business consistent with past practice, license, any rights to any
material Intellectual Property (including any Nadaud Intellectual Property);

 

(m)     change any of its banking or safe deposit arrangements;

 

(n)     fail to maintain its books, accounts and records in the ordinary course
on a basis consistent with prior years or make any change in the accounting
principles, methods or practices used by it;

 

(o)     amend, modify, waive any material provision of (other than amendments,
modifications or waivers in the ordinary course of business consistent with past
practice) or terminate any Material Contract or enter into any Contract which,
if entered into prior to the date hereof, would have been a Material Contract;

 

(p)      make any capital expenditures in excess of $10,000 in the aggregate;

 

(q)     satisfy, discharge, waive or settle any liabilities, other than in the
ordinary course of business consistent with past practice;

 

(r)     (i) fail to timely file any Tax Return that is due, (ii) file any
amended Tax Return or claim for refund, (iii) consent to any extension or waiver
of the statute of limitations period applicable to any Tax claim or assessment,
(iv) make any Tax election, or (v) settle or compromise any Tax liability; or

 

(s)     Take, propose to take, or agree in writing or otherwise to take any of
the actions described in this Section 6.1 or any action that would make any of
the representations or warranties contained in this Agreement untrue, incomplete
or incorrect in any material respect.

 

Section 6.2     Access to Information. From the date of this Agreement to the
Closing, the Company will (a) give Parent and its authorized Representatives
reasonable access to all personnel, books, records, offices and other facilities
and properties of the Company and the Subsidiaries, (b) permit Parent and its
authorized Representatives to make such inspections thereof as Parent may
reasonably request and (c) cause the officers and employees of the Company and
the Subsidiaries to furnish Parent with such financial and operating data and
other information with respect to the business and operations of the Company and
the Subsidiaries as Parent may from time to time reasonably request; provided,
however, that all access under this Section 6.2 shall be conducted at a
reasonable time, during normal business hours, on reasonable advance notice and
in such a manner as not to interfere unreasonably with the operation of the
business of the Company and the Subsidiaries. All such information and access
shall be subject to the terms and conditions of the Mutual Confidential
Disclosure Agreement, dated August 8, 2014, between Parent and b-pack, Inc. (the
“Confidentiality Agreement”). No investigation under this Section 6.2 shall
affect or be deemed to modify any of the representations or warranties made by
the Company or any of the Shareholders in this Agreement.

 

 
- 30 -

--------------------------------------------------------------------------------

 

 

Section 6.3     Disclosure Supplements. From time to time prior to the Closing,
the Company will supplement or amend the Company Disclosure Schedule with
respect to any matter hereafter arising or of which the Company becomes aware
after the date hereof which, if existing, occurring or known at or prior to the
date of this Agreement, would have been required to be set forth or described in
the Company Disclosure Schedule or which is necessary to complete or correct any
information in the Company Disclosure Schedule or in any representation or
warranty which has been rendered inaccurate thereby. No such supplement or
amendment shall be given effect for purposes of determining the satisfaction of
the conditions set forth in Article VIII hereof.

 

Section 6.4     Consents and Approvals. Each of the parties hereto shall use its
commercially reasonable efforts to obtain as promptly as practicable all
consents, waivers, approvals, exemptions, licenses and authorizations required
to be obtained from any Person or Governmental Entity in connection with the
consummation of any of the Contemplated Transactions; provided, however, that no
party is required to make any payment to any Person or Governmental Entity to
obtain any consents, waivers, approvals, exemptions, licenses or authorizations.

 

Section 6.5     Filings. Promptly after the execution of this Agreement, each of
the parties hereto shall prepare and make or cause to be made any required
filings, registrations, submissions and notifications under the Laws of any
jurisdiction to the extent necessary to consummate any of the Contemplated
Transactions.

 

Section 6.6     Further Assurances.

 

(a)     Upon the terms and subject to the conditions herein provided, each of
the parties hereto agrees to use its commercially reasonable efforts to take or
cause to be taken all actions, and to do or cause to be done, and to assist and
cooperate with the other parties hereto in doing, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the Contemplated Transactions. In furtherance and not in limitation
of the covenants of the parties contained in this Section, if any administrative
or judicial action or proceeding, including any proceeding by a private party,
is instituted (or threatened to be instituted) challenging any Contemplated
Transaction, each of Parent, Merger Sub, the Company and the Shareholders will
cooperate in all respects with each other and use his or its respective
commercially reasonable efforts to contest and resist any such action or
proceeding and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order, whether temporary, preliminary or
permanent, that is in effect and that prohibits, prevents or restricts
consummation of any of the Contemplated Transactions; provided, however, that no
party is required to make any payment to any Person (other than its
Representatives) in connection with the foregoing.

 

 
- 31 -

--------------------------------------------------------------------------------

 

 

(b)     The Company and the Shareholders will use their commercially reasonable
efforts to have employees of the Company and the Subsidiaries identified by
Parent execute and deliver to Parent a non-competition and non-solicitation
agreement, subject to French or U.S. Law, as applicable, containing restrictions
similar to those set forth in Section 7.5(a) and (b) of this Agreement,
provision for injunctive relief and indemnification for breaches of such
agreement and otherwise containing Parent’s customary terms and conditions. In
addition, the Company and the Shareholders will use their commercially
reasonable efforts to have employees of the Company and the Subsidiaries
identified by Parent on or before the Closing Date execute and deliver to Parent
a confidentiality and assignment of inventions agreement containing Parent’s
customary terms and conditions, a copy of which has been provided to each of the
Shareholders before the date hereof. Notwithstanding the foregoing, in no event
is the Company or any Shareholder required to make any payment to employees of
the Company and the Subsidiaries in connection with the foregoing.

 

(c)     Without further consideration hereunder, Nadaud agrees to execute and
deliver, to such entity(ies) as directed by Parent (which, on the Closing Date,
shall either be Parent or a direct or indirect wholly owned subsidiary of
Parent), any and all documents and instruments, and to perform any acts, that
may be deemed necessary or advisable by Parent to transfer, assign, vest,
record, perfect, support and/or confirm the rights to the Nadaud Intellectual
Property in and to such entity(ies), including such assignments, agreements and
limited powers of attorney as may be deemed necessary or advisable by Parent to
record or effectuate the transfer of the Nadaud Intellectual Property in the
United States of America or any applicable foreign jurisdiction. The foregoing
is hereinafter referred to as the “Nadaud Intellectual Property Transfer”.

 

(d)     The Company shall use its reasonable best efforts to (i) purchase from
each of the shareholders of b-pack Services (the “b-pack Services Shareholders”)
all of the shares of capital stock of b-pack Services owned by each such b-pack
Services Shareholder, for a purchase price not to exceed the amount set forth
next to each such b-pack Services Shareholder’s name on Section 6.6(d) of the
Company Disclosure Schedule and otherwise on such terms and conditions as are
acceptable to Parent (the “b-pack Services Share Sale”; the aggregate purchase
price paid to all of the b-pack Services Shareholders in connection with the
consummation of the b-pack Services Share Sale is hereinafter referred to as the
“b-pack Services Purchase Price”), (ii) cause each of the b-pack Services
Shareholders to execute and deliver a settlement and release agreement in a form
acceptable to Parent, and (iii) convert b-pack Services to a société par actions
simplifiée in a manner satisfactory to Parent following the b-pack Services
Share Sale.

 

Section 6.7     Appointments. As of the Effective Time, Parent and Merger Sub,
as applicable, shall cause the individuals listed as directors and officers in
Section 1.5 of the Parent Disclosure Schedule to be elected or appointed to the
positions set forth therein.

 

Section 6.8     Conduct of the Business of Parent Pending the Closing. Except as
otherwise expressly provided by this Agreement or with the prior written consent
of the Company, during the period between the date of this Agreement and the
Closing, Parent covenants and agrees that it shall not (a) amend its certificate
of incorporation or bylaws in a manner materially adverse to the Shareholders,
except that, for the avoidance of doubt, the foregoing will not prevent Parent
from amending its certificate of incorporation (without such consent) to
increase its authorized share capital; or (b) declare, set aside or pay any
dividend or other distribution payable in cash, stock or property with respect
to any of its capital stock, other than dividends or distributions payable by a
directly or indirectly wholly owned subsidiary of Parent to Parent or to another
directly or indirectly wholly owned subsidiary of Parent.

 

 
- 32 -

--------------------------------------------------------------------------------

 

 

Section 6.9     Proxy Statement.

 

(a)     Parent shall, in accordance with applicable Law: (i) prepare and file
with the SEC a preliminary proxy statement relating to, among other matters, the
Parent Stockholder Approval Matter (including any amendments or supplements
thereto, the “Preliminary Proxy Statement”); (ii) respond as promptly as
reasonably practicable to any comments made by the SEC with respect to the
Preliminary Proxy Statement (including filing as promptly as reasonably
practicable any amendments or supplements thereto necessary to be filed in
response to any such comments or as required by Law); and (iii) cause a
definitive proxy statement relating to, among other matters, the Parent
Stockholder Approval Matter (including any amendments or supplements thereto,
the “Proxy Statement”) to be filed with the SEC and mailed to its stockholders
after the date that the SEC confirms it has no further comments.

 

(b)     Parent shall, in accordance with applicable Law, duly call, give notice
of, convene and hold a meeting of its stockholders (the “Stockholders Meeting”)
to, among other matters, consider and take action upon the approval of the
Parent Stockholder Approval Matter. Parent shall (i) use commercially reasonable
efforts to solicit the approval of the Parent Stockholder Approval Matter by the
stockholders of Parent, and (ii) include in the Proxy Statement the
recommendation of the Board of Directors of Parent that the stockholders of
Parent approve the Parent Stockholder Approval Matter. The foregoing shall not
prevent Parent from adjourning or postponing the Stockholders Meeting as and to
the extent deemed necessary or advisable by the Board of Directors of Parent.

 

ARTICLE VII
ADDITIONAL AGREEMENTS

 

Section 7.1     Acquisition Proposals. Neither the Company nor the Shareholders
will, nor will any of them authorize or permit any officer, director, employee,
consultant or contractor or any investment banker, attorney, accountant or other
agent or Representative of any of the Company, the Subsidiaries or the
Shareholders acting on any of their behalf to, directly or indirectly,
(a) solicit, initiate or intentionally encourage the submission of any
Acquisition Proposal or (b) participate in any discussions or negotiations
regarding, or furnish to any Person any information in respect of, or take any
other action to facilitate, any Acquisition Proposal or any inquiries or the
making of any proposal that constitutes, or may reasonably be expected to lead
to, any Acquisition Proposal. Immediately after the execution and delivery of
this Agreement, each of the Company and the Shareholders will, and will cause
its officers, directors, employees, investment bankers, attorneys, accountants
and other agents and Representatives to, cease and terminate any existing
activities, discussions or negotiations with any parties conducted heretofore in
respect of any possible Acquisition Proposal and will promptly inform Parent of
the receipt of any subsequent Acquisition Proposal. Each of the Company and the
Shareholders will take all necessary steps to promptly inform the individuals or
entities referred to in the first sentence of this Section 7.1 of the
obligations undertaken in this Section 7.1. “Acquisition Proposal” means an
inquiry, offer or proposal regarding any of the following (other than the
Contemplated Transactions) involving any of the Company or the Subsidiaries:
(i) any merger, consolidation, share exchange, recapitalization, business
combination or other similar transaction; (ii) any sale of shares of capital
stock or other equity interests or securities, (iii) any sale, lease, exchange,
mortgage, pledge, Transfer or other disposition of all or any material portion
of its assets in a single transaction or series of transactions; or (iv) any
public announcement of a proposal, plan or intention to do any of the foregoing
or any agreement to engage in any of the foregoing.

 

 
- 33 -

--------------------------------------------------------------------------------

 

 

Section 7.2     Public Announcements. Each of Parent and Merger Sub, on the one
hand, and the Company and the Shareholders, on the other hand, will consult with
one another before issuing any press release or otherwise making any public
statements in respect of any of the Contemplated Transactions, including the
Merger, and will not issue any such press release or make any such public
statement without the prior written consent of the other party (which may be
given by the Shareholders’ Agent on behalf of the Shareholders); provided,
however, that (a) following the execution of this Agreement, Parent shall
determine, in its sole discretion, whether or not to issue any public
announcement with respect to the Contemplated Transactions and the content
thereof (provided, however, that Parent shall consult with and consider any
comments from the Shareholders’ Agent regarding the content of any such
announcement) and (if Parent so chooses, in its sole discretion) may issue such
public announcement, and (b) any party may at any time make disclosures
regarding the Contemplated Transactions if it is advised by legal counsel that
such disclosure is required under applicable Law or by a Governmental Entity or
any listing agreement with a public securities exchange, in which case the
disclosing party will consult with the other parties hereto prior to such
disclosure.

 

Section 7.3     Indemnification.

 

(a)    Indemnification by the Shareholders. Subject to the other terms of this
Section 7.3, the Shareholders will, jointly and severally, defend, indemnify and
hold harmless Parent and the Surviving Entity (collectively, the “Parent
Indemnified Parties”), from and against and in respect of any and all losses,
liabilities, obligations, claims, actions, damages, judgments, penalties, fines,
settlements and expenses, including reasonable attorneys’ fees (collectively,
“Losses”), incurred by any of the Parent Indemnified Parties arising out of,
based upon or related to (i) any inaccuracy or breach of any of the
representations or warranties made by the Company or any of the Shareholders in
this Agreement, (ii) any breach of or failure to comply with any covenant or
agreement made by the Company or any of the Shareholders in this Agreement,
(iii) the Working Capital Deficit, (iv) any claim by any of the b-pack Services
Shareholders (as hereinafter defined) relating to the Company, any of the
Subsidiaries, any of the Parent Indemnified Parties and/or any of the
Contemplated Transactions, including the b-pack Services Share Sale (as
hereinafter defined) (but in the case of this clause (iv), such indemnification
shall not include amounts paid in settlement of up to 160,000 Euro of, and court
costs and attorneys’ fees incurred in connection with, any action, suit or
proceeding related to the b-pack Services Share Sale), or (v) any Company Taxes
for any Tax period (or portion thereof) ending on or prior to the Closing Date,
excluding 50% of any Transfer Taxes incurred in connection with this Agreement
or any of the Contemplated Transactions. “Transfer Taxes” shall mean any
transfer, documentary, sales, use, stamp, registration and other substantially
similar Taxes and fees.

 

 
- 34 -

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by Parent. Subject to the other terms of this Section
7.3, Parent will defend, indemnify and hold harmless the Shareholders
(collectively, the “Shareholder Indemnified Parties”) from and against and in
respect of any and all Losses incurred by any of the Shareholder Indemnified
Parties arising out of, based upon or related to (i) any inaccuracy or breach of
any of the representations or warranties made by Parent or Merger Sub in this
Agreement, (ii) any breach of or failure to comply with any covenant or
agreement made by Parent or Merger Sub in this Agreement, or (iii) the Working
Capital Surplus.

 

(c)     Indemnification Procedure.

 

(i)     The Person seeking indemnification under this Section 7.3 (the
“Indemnified Party”) shall give to the party(ies) from whom indemnification is
sought (the “Indemnifying Party”) prompt written notice (in the case of
indemnification under Section 7.3(a), such notice shall be given to the
Shareholders’ Agent) of any third-party claim which may give rise to any
indemnity obligation under this Section 7.3, and the Indemnifying Party will
have the right to assume the defense of any such claim through counsel of its
own choosing, by so notifying the Indemnified Party within 10 days of receipt of
the Indemnified Party’s written notice; provided, however, that such counsel
shall be reasonably satisfactory to the Indemnified Party. Failure of the
Indemnified Party to give prompt notice shall not affect the Indemnifying
Party’s indemnification obligations hereunder except to the extent the
Indemnifying Party is materially prejudiced by such failure. If the Indemnified
Party desires to participate in any such defense assumed by the Indemnifying
Party, it may do so at its sole cost and expense; provided, however, that the
Indemnified Party will be entitled to participate in any such defense with
separate counsel at the expense of the Indemnifying Party if, in the reasonable
judgment of counsel to the Indemnified Party, a conflict or potential conflict
exists, or there are separate or additional defenses available to the
Indemnified Party, that would make such separate representation advisable. If
the Indemnifying Party declines to assume any such defense or fails to
diligently pursue any such defense, then the Indemnifying Party will be liable
for all reasonable costs and expenses incurred by the Indemnified Party in
connection with investigating, defending, settling and/or otherwise dealing with
such claim, including reasonable fees and disbursements of counsel. The parties
hereto agree to cooperate with each other in connection with the defense of any
such claim. The Indemnifying Party will not, without the prior written consent
of the Indemnified Party, settle, compromise, or consent to the entry of any
judgment with respect to any such claim, unless such settlement, compromise or
judgment (A) does not result in the imposition of a consent order, injunction or
decree that would restrict the future activity or conduct of the Indemnified
Party or any Affiliate thereof, (B) does not involve any remedies other than
monetary damages, and (C) includes an unconditional release of the Indemnified
Party and its Affiliates for all liability arising out of such claim and any
related claim. The Indemnified Party will not, without the prior written consent
of the Indemnifying Party, which will not be unreasonably withheld, delayed or
conditioned, settle, compromise, or consent to the entry of any judgment with
respect to any such claim.

 

 
- 35 -

--------------------------------------------------------------------------------

 

 

(ii)     If an indemnification claim by any Indemnified Party is not disputed by
the Indemnifying Party within 20 days after the Indemnifying Party’s having
received written notice thereof, or has been resolved by a Law of a Governmental
Entity, by a settlement of the indemnification claim in accordance with Section
7.3(c)(i), by agreement of the Indemnified Party and the Indemnifying Party or
by the determination of the Final Working Capital Amount as provided in Section
2.2(c) (any of the foregoing, a “Resolution”), then (A) in the case of
indemnification under Section 7.3(b), Parent will pay to the Shareholder
Indemnified Party promptly following such Resolution an amount equal to the
Losses of such Shareholder Indemnified Party as set forth in such Resolution,
which, in the case of indemnification by Parent under Section 7.3(b)(iii) and in
the event that the payment of cash to the Shareholder Indemnified Parties in
satisfaction thereof would reasonably be expected to adversely impact the tax
treatment of the Merger to the Shareholders, shall be satisfied by the delivery
to the Shareholders of Parent Common Stock valued using the Resolution Date VWAP
(as defined below), or (B) in the case of indemnification under Section 7.3(a),
the Shareholders will pay to the Parent Indemnified Party promptly following
such Resolution an amount equal to the Losses of such Parent Indemnified Party
as set forth in such Resolution; provided, that, notwithstanding anything to the
contrary in Section 7.3(c)(iii), at the election of the Shareholders, Losses of
the Parent Indemnified Parties in excess of the amount of the Representations
Claims Cap (as defined below) may be satisfied by the delivery by the
Shareholders to Parent of Parent Common Stock valued using the Resolution Date
VWAP.

 

(iii)     In lieu of an escrow arrangement, Parent may reacquire up to an
aggregate of one-third of the Exchange Shares (the “Indemnification Shares”)
from the Shareholders (with such reacquisition to be effected on a pro rata
basis among the Shareholders based on the number of Exchange Shares received by
each) to satisfy any Losses of any Parent Indemnified Party that are the subject
of a Resolution at any time during the 18-month period following the Closing
Date (the “Holding Period”). In such event, the Indemnification Shares will be
valued using the average of the VWAP of the Parent Common Stock for the 30
consecutive trading days immediately prior to the date of the Resolution (the
“Resolution Date VWAP”). The Shareholders agree and consent to Parent (A)
entering stop transfer instructions with its transfer agent and registrar
against the transfer of the Indemnification Shares during the Holding Period and
(B) instructing its transfer agent and registrar to cancel on its books and
records any Indemnification Shares to be reacquired by Parent hereunder. The
provisions of this Section 7.3(c)(iii) do not preclude a Parent Indemnified
Party from looking directly to the Shareholders for payment of any Losses as
provided in Section 7.3(c)(ii).

 

(d)     Limitations.

 

(i)       The foregoing indemnification obligations under Section 7.3(a)(i) and
7.3(b)(i) will survive the consummation of the Merger until the eighteen
(18)-month anniversary of the Closing Date; provided, however, that the right to
indemnification arising out of, based upon or related to any inaccuracy or
breach of any of the representations or warranties contained in Sections 3.1,
3.2, 3.3, 3.4, 3.5, 3.13, 3.15, 3.17, 3.19, 3.20, 3.21, 4.1, 4.2, 4.3, 4.5, 4.6,
5.1, 5.2, 5.3, 5.4, 5.6 and the first sentence of Section 3.14(a) will survive
until 60 days after the expiration of the applicable statute of limitations,
including any extensions thereof, but in no event for a period greater than six
(6) years after the Closing Date; and provided, further, that claims first
asserted in writing within the applicable survival period will not thereafter be
barred.

 

 
- 36 -

--------------------------------------------------------------------------------

 

 

(ii)      Except for any indemnification claims arising out of, based upon or
related to fraud or intentional misrepresentation, or any indemnification claims
arising out of, based upon or related to any of the Fundamental Representations
(none of which are subject to the limitations in this Section 7.3(d)(ii)), the
Shareholders will have no liability to the Parent Indemnified Parties for
indemnification claims brought under Section 7.3(a)(i) until the total amount of
Losses in respect of indemnification claims under such section exceeds $100,000
in the aggregate, and then the Parent Indemnified Parties will be entitled to
recover all such amounts in excess of this $100,000 (which threshold, for the
avoidance of doubt, will be determined by aggregating all such indemnification
claims rather than on a per claim basis).

 

(iii)     (A) Except for any indemnification claims arising out of, based upon
or related to fraud or intentional misrepresentation, or any indemnification
claims arising out of, based upon or related to any of the Fundamental
Representations (none of which will be counted towards the Representations
Claims Cap), the maximum liability of the Shareholders for any and all Losses in
respect of indemnification claims brought under Section 7.3(a)(i) shall be
limited to an amount equal to $1,250,000 (the “Representations Claims Cap”) and
(B) except for any indemnification claims arising out of, based upon or related
to fraud or intentional misrepresentation (none of which will be counted towards
the Aggregate Claims Cap), the maximum liability of the Shareholders for any and
all Losses in respect of indemnification claims brought under Section 7.3(a)
(other than claims subject to the Shareholders’ Representations Claims Cap)
shall be limited to an amount equal to the sum of (I) $1,250,000 plus (II) the
value of the Exchange Shares, determined by multiplying the total number of
Exchange Shares by the Resolution Date VWAP (the “Aggregate Claims Cap”).

 

(iv)     Except for any indemnification claims arising out of, based upon or
related to fraud or intentional misrepresentation, or any indemnification claims
arising out of, based upon or related to any of the Fundamental Representations
(none of which are subject to the limitations in this Section 7.3(d)(iv)),
Parent will have no liability to the Shareholder Indemnified Parties for
indemnification claims brought under Section 7.3(b)(i) until the total amount of
Losses in respect of indemnification claims under such section exceeds $100,000
in the aggregate, and then the Shareholder Indemnified Parties will be entitled
to recover all such amounts in excess of this $100,000 (which threshold, for the
avoidance of doubt, will be determined by aggregating all such indemnification
claims rather than on a per claim basis).

 

(v)     (A) Except for any indemnification claims arising out of, based upon or
related to fraud or intentional misrepresentation, or any indemnification claims
arising out of, based upon or related to any of the Fundamental Representations
(none of which will be counted towards the Representations Claims Cap), the
maximum liability of Parent for any and all Losses in respect of indemnification
claims brought under Section 7.3(b)(i) shall be limited to an amount equal to
the Representations Claims Cap, and (B) except for any indemnification claims
arising out of, based upon or related to fraud or intentional misrepresentation
(none of which will be counted towards the Aggregate Claims Cap), the maximum
liability of Parent for any and all Losses in respect of indemnification claims
brought under Section 7.3(b) (other than claims subject to Parent’s
Representations Claims Cap) shall be limited to an amount equal to the Aggregate
Claims Cap.

 

 
- 37 -

--------------------------------------------------------------------------------

 

 

(vi)     The right of an Indemnified Party to indemnification hereunder will not
be affected by any investigation conducted, or any knowledge acquired (or
capable or being acquired), at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
of, or compliance with, any of the representations, warranties, covenants or
agreements set forth in this Agreement, except that, in such event, an
Indemnified Party will not be entitled to indemnification with respect to any
inaccuracy or breach of any representation, warranty, covenant or agreement that
would result in the failure of a condition set forth in Article VIII if (i) the
Indemnifying Party provided notice under Section 7.4 with respect to such
inaccuracy or breach and (ii) the failure of such condition provides the
Indemnified Party the right to terminate this Agreement under Article IX
(without regard to notices or cure periods) or the ability to not consummate the
Contemplated Transactions.

 

(vii)     For purposes of this Section 7.3, the terms “material”, “Company
Material Adverse Effect” and “Parent Material Adverse Effect”, as such terms are
used in any representation or warranty contained in Article III, IV or V, shall
be disregarded and, for purposes of this Section 7.3, such representations and
warranties shall be deemed to be not qualified by such terms.

 

(viii)    Notwithstanding anything to the contrary contained in this
Section 7.3, the Shareholders shall not have any liability with respect to
indemnification claims related solely to the inaccuracy or breach by an
individual Shareholder of any of his representations or warranties under Article
IV or covenants under Section 7.5, and the Shareholder responsible for such
inaccuracy or breach will be liable for the full amount of the related
indemnification claims, subject to the other limitations set forth in this
Section 7.3(d).

 

(ix)      In calculating the amount of Losses recoverable pursuant to this
Section 7.3, the amount of such Losses shall be reduced by (A) any insurance
proceeds actually received by the Indemnified Party from any unaffiliated
insurance carrier offsetting the amount of such Loss, net of any expenses
incurred by the Indemnified Party in obtaining such insurance proceeds
(including the payment of a deductible with respect to the same and any premium
increase directly attributable thereto), and (B) any recoveries actually
received by the Indemnified Party from other Persons pursuant to indemnification
(or otherwise) with respect thereto, net of any expenses incurred by the
Indemnified Party in obtaining such payment. If any Losses for which
indemnification payments have actually been received by the Indemnifying Party
hereunder are subsequently reduced by any insurance payment or other recovery
actually received from another Person, the Indemnified Party shall promptly
remit the amount of such recovery to the applicable Indemnifying Party (up to
the amount of the payment by the applicable Indemnifying Party, after deducting
therefrom the full amount of the expenses incurred by such Indemnified Party (i)
in procuring such recovery or (ii) in connection with such indemnification to
the extent required to be, but which have not been, paid or reimbursed).

 

(x)      Following the Closing Date, the sole and exclusive remedy of the Parent
Indemnified Parties and the Shareholder Indemnified Parties for any of the
matters set forth in this Section 7.3 shall be indemnification in accordance
with this Section 7.3, except with respect to any claim arising out of, based
upon or related to fraud or intentional misrepresentation or a breach of any of
the covenants set forth in Section 7.5. Each Indemnified Party entitled to
indemnification hereunder shall use commercially reasonable efforts to mitigate
Losses for which it seeks indemnification hereunder, and the costs and expenses
incurred in connection with such mitigation efforts shall be deemed Losses for
purposes of this Section 7.3.

 

 
- 38 -

--------------------------------------------------------------------------------

 

 

(e)     The parties to this Agreement agree to treat any indemnity payment made
pursuant to Section 7.3 as an adjustment to the aggregate Merger Consideration
for U.S. federal, state, local and foreign income tax purposes.

 

Section 7.4     Notification of Certain Matters. From the date of this Agreement
to the Closing, the Company or the Shareholders’ Agent (on behalf of the
applicable Shareholder(s)), as applicable, will give prompt notice to Parent,
and Parent will give prompt notice to the Company and the Shareholders’ Agent,
of (a) the occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be likely to cause any representation or warranty
made by it contained in this Agreement to be untrue or inaccurate in any
material respect at or prior to the Closing, (b) any failure of the Company, any
Shareholder, Parent or Merger Sub, as the case may be, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it
hereunder, (c) any notice or other communication received from any third party
alleging that the consent of such third party is or may be required in
connection with any of the Contemplated Transactions, (d) in the case of the
Company, any facts or circumstances that could reasonably be expected to result
in a Company Material Adverse Effect, or (e) in the case of Parent, any facts or
circumstances that could reasonably be expected to result in a Parent Material
Adverse Effect; provided, however, that the delivery of any notice pursuant to
this Section 7.4 will not cure such breach or non-compliance or limit or
otherwise affect the rights, obligations or remedies available hereunder to the
party receiving such notice.

 

Section 7.5     Non-Competition. As a material inducement to Parent’s
consummation of the Contemplated Transactions, including Parent’s acquisition of
the goodwill associated with the business of the Company and the Subsidiaries,
each of the Shareholders agrees as follows:

 

(a)     Such Shareholder will not, for a period of two (2) years following the
Closing Date (computed by excluding from such computation any time during which
such Shareholder is found by a court of competent jurisdiction to have been in
violation of any provision of this Section 7.5(a)) (the “Restricted Period”),
directly or indirectly, for himself or on behalf of or in conjunction with any
other Person, engage in, invest in or otherwise participate in (whether as an
owner, employee, officer, director, manager, consultant, independent contractor,
agent, partner, advisor, or in any other capacity) any business that competes
with the business of any of the Company, the Subsidiaries or the Surviving
Entity (such business, the “Restricted Business”) in any Restricted Area, or at
any time following the Closing Date make any use of any Company Intellectual
Property other than in connection with the business of any of the Company, the
Subsidiaries or the Surviving Entity. Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit the acquisition as a passive investment
of not more than two percent (2%) of the capital stock of a competing business
whose stock is traded on a national securities exchange or over-the-counter and
shall not be deemed to prohibit the acquisition of any capital stock of Parent.

 

 
- 39 -

--------------------------------------------------------------------------------

 

 

(b)     Such Shareholder will not, for a period of two (2) years following the
Closing Date (computed by excluding from such computation any time during which
such Shareholder is found by a court of competent jurisdiction to have been in
violation of any provision of this Section 7.5(b)), directly or indirectly, for
himself or on behalf of or in conjunction with any other Person, (i) solicit or
hire (or assist or encourage any other Person to solicit or hire), or otherwise
interfere in any manner with the employment or consulting relationship of, any
Person who is an employee or consultant of any of Parent, the Company, the
Subsidiaries, the Surviving Entity or any of Parent’s other subsidiaries (each,
a “Restricted Entity”), other than by general public advertisement or other such
general solicitation not specifically targeted at any such Person, (ii) induce
or request any customer of any Restricted Entity to reduce, cancel or terminate
its business with a Restricted Entity or otherwise interfere in any manner in
any Restricted Entity’s business relationship with any of its customers, or
(iii) solicit or accept business from any customer of any Restricted Entity in
connection with a Restricted Business. For purposes of this Section 7.5(b), a
Person shall be deemed to be an employee, consultant or customer of any
Restricted Entity if any such relationship existed or exists at any time (A)
during the thirty (30) days prior to the execution of this Agreement or (B)
after the Closing Date and during the operation of this provision, and any such
Person shall cease to have the applicable status one year after the termination
of any such relationship.

 

(c)     Such Shareholder agrees that the foregoing covenants are reasonable with
respect to their duration, geographic area and scope, to protect, among other
things, Parent’s acquisition of the goodwill associated with the business of the
Company and the Subsidiaries. If a judicial or arbitral determination is made
that any provision of this Section 7.5 constitutes an unreasonable or otherwise
unenforceable restriction against a Shareholder, then the provisions of this
Section 7.5 shall be rendered void with respect to such Shareholder only to the
extent such judicial or arbitral determination finds such provisions to be
unenforceable. In that regard, any judicial or arbitral authority construing
this Section 7.5 shall be empowered to sever any prohibited business activity,
time period or geographical area from the coverage of any such agreements and to
apply the remaining provisions of this Section 7.5 to the remaining business
activities, time periods and/or geographical areas not so severed. Moreover, in
the event that any provision, or the application thereof, of this Section 7.5 is
determined not to be specifically enforceable, Parent shall nevertheless be
entitled to recover monetary damages as a result of the breach of such
agreement.

 

(d)     Such Shareholder acknowledges that he has carefully read and considered
the provisions of this Section 7.5. Such Shareholder acknowledges that he has
received and will receive sufficient consideration and other benefits to justify
the restrictions in this Section 7.5. Such Shareholder also acknowledges and
understands that these restrictions are reasonably necessary to protect
interests of Parent, including protection of the goodwill acquired, and such
Shareholder acknowledges that such restrictions will not prevent him from
conducting businesses that are not included in the Restricted Business set forth
in this Section 7.5 during the periods covered by the restrictive covenants set
forth in this Section 7.5. Such Shareholder also acknowledges that the
Contemplated Transactions constitute full and adequate consideration for the
execution and enforceability of the restrictions set forth in this Section 7.5.

 

Section 7.6     Employee Matters.

 

(a)     The employees of the Company as of the Closing Date shall automatically
become employees of the Surviving Entity at the same level of compensation and
employee benefits (other than equity incentive arrangements) set forth in their
respective employment contracts, subject to applicable provisions of French Law.

 

 
- 40 -

--------------------------------------------------------------------------------

 

 

(b)     Parent shall reserve a total of 250,000 shares of Parent Common Stock
underlying options to be granted to employees of the Company and the
Subsidiaries other than the Shareholders and an additional 450,000 shares of
Parent Common Stock underlying options to be granted to the Shareholders in
accordance with the terms of their respective Employment Agreements. The options
will be granted on or promptly following the Closing Date in accordance with an
option schedule agreed to in writing by Parent and the Company prior to Closing.
Parent agrees that it will file a Form S-8 registration statement on or prior to
the Business Day immediately preceding the first date on which any option
granted to the employees hereunder or to the Shareholders in connection with
their Employment Agreements vests.

 

(c)     Nothing contained herein, express or implied: (i) shall be construed to
establish, amend, or modify any benefit plan, program, agreement or arrangement,
(ii) shall alter or limit Parent’s, the Surviving Entity’s, the Company’s or any
Subsidiary’s ability to amend, modify or terminate any particular benefit plan,
program, agreement or arrangement as long as Parent otherwise satisfies its
obligations under this Section 7.6, (iii) is intended to confer upon any current
or former employee any right to employment or continued employment for any
period of time by reason of this Agreement, or any right to a particular term or
condition of employment, or (iv) is intended to confer upon any individual
(including employees, retirees, or dependents or beneficiaries of employees or
retirees) any right as a third-party beneficiary of this Agreement.

 

Section 7.7     Tax Covenants.

 

(a)     To the extent permitted under applicable Law, the Company and the
Shareholders shall close or terminate (or cause to be closed or terminated), as
of the close of business on the Closing Date, each Tax period relating to any
Company Tax or Company Tax Return.

 

(b)     To the extent not filed prior hereto, the Shareholders’ Agent will
prepare or cause to be prepared, in accordance with applicable Law and
consistent with past practice of the Company, each Company Tax Return for each
Pre-Closing Period. At least twenty (20) days prior to the date on which a
Company Tax Return for a Pre-Closing Period is due (after taking into account
any valid extension), the Shareholders’ Agent will deliver such Company Tax
Return to Parent. No later than five (5) days prior to the date on which a
Company Tax Return for a Pre-Closing Period is due (after taking into account
any valid extension), Parent may make reasonable changes and revisions to such
Company Tax Return. The Shareholders’ Agent will cooperate fully in making any
reasonable changes and revisions to any Company Tax Return for a Pre-Closing
Period. At least three (3) days prior to the date on which a Company Tax Return
(as reasonably revised by Parent) for a Pre-Closing Period is due (after taking
into account any valid extension), the Shareholders will pay to Parent an amount
equal to any Company Tax due with respect to such Company Tax Return, and Parent
will file such Company Tax Return.

 

 
- 41 -

--------------------------------------------------------------------------------

 

 

(c)     Parent will prepare and file each Company Tax Return for any
Post-Closing Period or any Straddle Period in accordance with applicable Law. At
least twenty (20) days prior to the date on which a Company Tax Return for a
Straddle Period is due (after taking into account any valid extension), Parent
will deliver such Company Tax Return to the Shareholders’ Agent. No later than
five (5) days prior to the date on which a Company Tax Return for any Straddle
Period is due (after taking into account any valid extension), the Shareholders’
Agent may make reasonable changes and revisions to such Company Tax Return.
Parent will cooperate fully in making any reasonable changes and revisions to
any Company Tax Return for any Straddle Period. At least three (3) days prior to
the date on which such Company Tax Return (as reasonably revised by the
Shareholders’ Agent) for a Straddle Period is due (after taking into account any
valid extension), the Shareholders will pay to Parent an amount equal to the
Company Tax on such Company Tax Return to the extent such Company Tax relates,
as determined under Section 7.7(d), to the portion of such Straddle Period
ending on and including the Closing Date.

 

(d)     In the case of a Company Tax payable for a Straddle Period, the portion
of such Company Tax that relates to the portion of the Straddle Period ending on
the Closing Date will (i) in the case of a Tax other than a Tax based upon or
related to income, employment, sales or other transactions, franchise or
receipts, be deemed to be the amount of such Tax for the entire Straddle Period
multiplied by a fraction the numerator of which is the number of days in the
portion of the Straddle Period ending on the Closing Date and the denominator of
which is the number of all of the days in the Straddle Period; and (ii) in the
case of a Tax based upon or related to income, employment, sales or other
transactions, franchise or receipts, be deemed equal to the amount that would be
payable if the Straddle Period ended on the Closing Date and such Tax was based
on an interim closing of the books as of the close of business on the Closing
Date.

 

(e)     Each party will promptly forward to the other a copy of all written
communications from any Governmental Entity relating to any Company Tax or
Company Tax Return for a Pre-Closing Period or Straddle Period. Upon reasonable
request, each party will make available to the other all information, records
and other documents relating to any Company Tax or any Company Tax Return for a
Pre-Closing Period or Straddle Period. The parties will preserve all
information, records and other documents relating to a Company Tax or a Company
Tax Return for a Pre-Closing Period or Straddle Period until the date that is
six (6) months after the expiration of the statute of limitations applicable to
the Company Tax or the Company Tax Return. Prior to transferring, destroying or
discarding any information, records or documents relating to any Company Tax or
any Company Tax Return for a Pre-Closing Period or Straddle Period, the
applicable Shareholder will give to Parent reasonable written notice and, to the
extent Parent so requests, such Shareholder will permit Parent to take
possession of all such information, records and documents. In addition, the
parties will cooperate with each other in connection with all matters relating
to the preparation of any Company Tax Return or the payment of any Company Tax
for a Pre-Closing Period or Straddle Period and in connection with any audit,
action, suit, claim or proceeding relating to any such Company Tax or Company
Tax Return, and Parent will have the right to control any such audit, action,
suit, claim or proceeding. Nothing in this Section 7.7(e) will affect or limit
any indemnity or similar provision or any representations, warranties or
obligations of any of the parties. Each party will bear its own costs and
expenses in complying with the provisions of this Section 7.7(e).

 

 
- 42 -

--------------------------------------------------------------------------------

 

 

(f)     Parent and the Shareholders shall each be liable for and each shall pay
when due fifty percent (50%) of all Transfer Taxes incurred in connection with
this Agreement or any of the Contemplated Transactions. The party required by
any legal requirement to file a Tax Return or other documentation with respect
to such Transfer Taxes shall do so within the time period prescribed by Law, and
the other party shall promptly reimburse such party for any Transfer Taxes for
which the other party is responsible upon receipt of notice that such Transfer
Taxes are payable. To the extent permitted by any applicable legal requirement,
the parties hereto shall cooperate in taking reasonable steps to minimize any
Transfer Taxes.

 

(g)     None of the Shareholders will make or request a refund of any Company
Tax or with respect to any Company Tax Return or amend any Company Tax Return,
unless Parent, in its reasonable discretion, consents in writing thereto. Parent
will not be obligated to seek or request any refund of any Company Tax or amend
any Company Tax Return, unless Parent is reimbursed for out-of-pocket costs
incurred in preparing such Tax Return and Parent determines in its reasonable
discretion that neither Parent nor any of its subsidiaries will be adversely
impacted by filing such Tax Return.

 

(h)     Any Tax sharing or similar agreement with respect to or involving any of
the Company or the Subsidiaries will be terminated as of the Closing Date,
without liability to any party, and will have no further effect for any year
(whether the current year, a future year or a past year). Any amounts payable
under any Tax sharing or similar agreement will be cancelled as of the Closing
Date, without any liability to any of the Company or the Subsidiaries.

 

Section 7.8     Shareholders’ Agent.

 

(a)     Each of the Shareholders hereby authorizes, directs and appoints Nadaud
(the “Shareholders’ Agent”) to act as sole and exclusive agent, attorney-in-fact
and representative of each Shareholder with respect to all matters arising
under, in connection with or relating to this Agreement or any of the other
Transaction Documents (except that, solely for purposes of this Section 7.8,
Transaction Documents shall not be deemed to include the Employment Agreements),
including (i) asserting, defending, prosecuting, litigating, arbitrating,
negotiating, settling, releasing and resolving any matters, claims (including
indemnification claims and claims for Losses), differences, disputes and
controversies of any nature whatsoever under any of the Transaction Documents,
(ii) provided that any such amendment or waiver does not disproportionately and
adversely affect any Shareholder, entering into amendments of this Agreement and
waivers of any of the provisions of this Agreement on behalf of the
Shareholders, (iii) determining, giving and receiving notices and processes
under any of the Transaction Documents, (iv) performing the rights and duties
expressly assigned to the Shareholders’ Agent hereunder and under the other
Transaction Documents, (v) engaging and employing agents and Representatives on
behalf of the Shareholders and the Shareholders’ Agent in connection with all
such matters under any of the Transaction Documents, (vi) entering into
agreements (including releases) on behalf of the Shareholders with respect to
any of the foregoing, and (vii) taking all actions and incurring all expenses as
the Shareholders’ Agent shall reasonably deem necessary or prudent in connection
with any of the foregoing; all on such terms and in such manner as he deems
appropriate in his sole and absolute discretion. Any such actions taken,
exercises of rights, power or authority, and any decision, determination,
waiver, amendment or agreement made by the Shareholders’ Agent consistent
herewith, shall be absolutely and irrevocably binding on each Shareholder as if
such Shareholder personally had taken such action, exercised such rights, power
or authority or made such decision, determination, waiver, amendment or
agreement in such Shareholder’s individual capacity, and no Shareholder shall
have the right to object, dissent, protest or otherwise contest the same. The
Shareholders’ Agent will consult with each Shareholder prior to taking any
action, and, in a reasonably prompt manner, provide written notice to each
Shareholder of any action taken by the Shareholders’ Agent, pursuant to the
authority delegated under this Section. Any action required to be taken by a
Shareholder hereunder or under any of the other Transaction Documents or any
such action which a Shareholder, at his or her election, has the right to take
hereunder or under any of the other Transaction Documents, shall be taken only
and exclusively by the Shareholders’ Agent and no Shareholder acting on his own
shall be entitled to take any such action.

 

 
- 43 -

--------------------------------------------------------------------------------

 

 

(b)     The appointment of the Shareholders’ Agent as attorney-in-fact pursuant
hereto is coupled with an interest and is irrevocable.

 

(c)     The Shareholders’ Agent hereby accepts the foregoing appointment and
agrees to serve in such capacity, subject to the provisions hereof, for the
period of time from and after the date hereof without compensation except for
the reimbursement from the Shareholders of reasonable out-of-pocket expenses
incurred by the Shareholders’ Agent in his capacity as such. Each Shareholder
hereby waives all actual or potential conflicts of interest arising out of the
Shareholders’ Agent’s activities or authority as Shareholders’ Agent and his
relationships with any of the Company, the Subsidiaries, the Surviving Entity or
Parent (whether before or after the Closing), whether as an employee,
consultant, agent, director, officer, shareholder or other Representative.

 

(d)     The Shareholders will severally indemnify and hold harmless the
Shareholders’ Agent from and against any and all Losses arising out of actions
taken or omitted to be taken pursuant to the provisions of this Section 7.8 and
such other provisions of this Agreement as may be applicable (except in the case
of the individual bad faith or willful misconduct of the Shareholders’ Agent),
including the reasonable fees of attorneys, accountants and other advisors and
all costs and expenses of investigation and defense of claims. The several
liability of each Shareholder under this Section 7.8(d) will equal the amount of
such Losses multiplied by a fraction, the numerator of which shall be the
aggregate Merger Consideration to be received by such Shareholder as set forth
on Section 2.1(c) of the Company Disclosure Schedule, and the denominator of
which shall be the aggregate Merger Consideration to be received by all of the
Shareholders (other than the Shareholders’ Agent) as set forth on Section 2.1(c)
of the Company Disclosure Schedule.

 

(e)     Notwithstanding anything to the contrary contained in this Agreement,
the Shareholders’ Agent shall have no liabilities, duties or responsibilities to
the Shareholders except those expressly set forth herein or in any of the other
Transaction Documents, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on behalf of any Shareholder shall otherwise
exist against the Shareholders’ Agent. The Shareholders’ Agent shall not, by
virtue of acting as Shareholders’ Agent or any of the actions taken in such
capacity, be deemed to have assumed any liability or become responsible for any
obligation of any Shareholder to any Person.

 

 
- 44 -

--------------------------------------------------------------------------------

 

 

(f)     The Shareholders’ Agent may resign upon written notice to the
Shareholders. In the event that the Person named in Section 7.8(a) is unable or
unwilling to serve in such capacity under this Section 7.8 at any time, Xavier
Pierre-Bez is hereby designated to serve as agent, attorney-in-fact and
representative of each Shareholder under this Section 7.8 in the place of the
Person who is unable or unwilling to so serve. Such successor agent,
attorney-in-fact and representative shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties under this Section 7.8 of the
Person unable or unwilling to so serve.

 

(g)     Each of Parent, the Company, the Subsidiaries and the Surviving Entity
(i) will be fully protected in relying upon and will be entitled to rely upon,
and will have no liability to the Shareholders with respect to, agreements,
actions, decisions and determinations of the Shareholders’ Agent in connection
with this Agreement or any of the Transaction Documents, and (ii) will be
entitled to assume that all agreements, actions, decisions and determinations of
the Shareholders’ Agent in connection with this Agreement or any of the
Transaction Documents are fully authorized by and binding upon all of the
Shareholders.

 

(h)     The Shareholders’ Agent shall not be liable to any of the Shareholders
or any of their respective heirs, successors, assigns, personal representatives
or Affiliates for any decisions made or actions taken or omitted to be taken by
the Shareholders’ Agent, except in the case of bad faith or willful misconduct.
The Shareholders’ Agent may consult with legal counsel of his own choice with
respect to all such matters.

 

Section 7.9     U.S. Restructuring. Prior to the Closing, all of the outstanding
shares of b-Pack, Inc. will be transferred and assigned to Parent or a direct or
indirect wholly-owned subsidiary of Parent (the “U.S. Restructuring”).

 

ARTICLE VIII
CONDITIONS TO CONSUMMATION OF THE MERGER

 

Section 8.1     Conditions to Each Party’s Obligations to Effect the Merger. The
respective obligations of each party to consummate the Contemplated Transactions
are subject to the fulfillment at or prior to the Closing of each of the
following conditions, any or all of which may be waived in writing in whole or
in part by the party being benefited thereby, to the extent permitted by
applicable Law:

 

(a)     Parent, Merger Sub, the Company and the Shareholders shall have timely
obtained from each Governmental Entity all authorizations, approvals, licenses,
permits, waivers and consents necessary for consummation of any of the
Contemplated Transactions.

 

(b)     There shall not be in effect any Law of any Governmental Entity of
competent jurisdiction restraining, enjoining, making illegal or otherwise
preventing or prohibiting consummation of any of the Contemplated Transactions,
or imposing any limitation on the operation or conduct of the business of the
Company or any of the Subsidiaries after the Closing, and no Governmental Entity
shall have instituted or threatened to institute any proceeding seeking any such
Law.

 

 
- 45 -

--------------------------------------------------------------------------------

 

 

(c)     No action, suit or proceeding shall have been instituted or threatened
against any of the parties hereto seeking to restrain, materially delay or
prohibit, or to obtain substantial damages or other injunctive or other
equitable relief with respect to, the consummation of any of the Contemplated
Transactions, except as set forth in Section 8.1(c) of the Company Disclosure
Schedule.

 

(d)     The Parent Stockholder Approval Matter shall have been approved by the
stockholders of Parent.

 

(e)     The Company’s workers representatives and employees shall have been
informed of the Contemplated Transactions and any related waiting periods shall
have expired.

 

(f)     The filings and formalities required under the relevant provisions of
the French Commercial Code for the Merger to become effective shall have been
duly accomplished and any related waiting periods shall have expired.

 

(g)     The shareholders’ meetings of the Company and of Merger Sub shall have
been convened and shall have resolved, in accordance with the relevant
provisions of the French Commercial Code, that the Merger be approved under the
terms set forth in this Agreement and that the Merger be effective as at the
Effective Time.

 

Section 8.2     Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Contemplated Transactions
are subject to the fulfillment at or prior to the Closing of each of the
following additional conditions, any or all of which may be waived in writing in
whole or part by Parent or Merger Sub to the extent permitted by applicable Law:

 

(a)     The representations and warranties of the Company and of each of the
Shareholders contained herein qualified as to materiality or Company Material
Adverse Effect shall be true and correct in all respects and those not so
qualified shall be true and correct in all material respects as of the date
hereof and at and as of the Closing Date as though such representations and
warranties were made at and as of such date (except for representations and
warranties made as of a specified date, which shall speak only as of the
specified date).

 

(b)     Each of the Company and the Shareholders shall have performed or
complied with in all material respects all agreements, covenants and conditions
contained herein required to be performed or complied with by it prior to or at
the time of the Closing.

 

(c)     Since the date of this Agreement, there shall not have been any event,
change, effect, occurrence or circumstance that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

 

(d)     The Company and the Shareholders shall have delivered to Parent and
Merger Sub certificates, dated the date of the Closing, signed by an executive
officer of the Company and by the Shareholders, certifying as to the fulfillment
of the conditions specified in Section 8.2(a), Section 8.2(b) and Section
8.2(c).

 

 
- 46 -

--------------------------------------------------------------------------------

 

 

(e)     All of the Company Consents set forth on Section 8.2(e) of the Company
Disclosure Schedule shall have been obtained.

 

(f)     The Nadaud Intellectual Property Transfer shall have been completed.

 

(g)     The Company shall have delivered to Parent such audited and unaudited
financial statements for the Company and the Subsidiaries, prepared in
accordance with GAAP, as are required to be filed by Parent with its Current
Report on Form 8-K in connection with the consummation of the Contemplated
Transactions.

 

(h)     All proceedings of the Company, the Subsidiaries and the Shareholders
that are required in connection with the Contemplated Transactions shall be
reasonably satisfactory in form and substance to Parent and its counsel, and
Parent and its counsel shall have received such evidence of any such
proceedings, good standing certificates (if applicable), organizational and
governing documents, certified if requested, as may be reasonably requested and
is customary in transactions such as this one.

 

(i)     All shareholders agreements, voting agreements, registration rights
agreements and similar agreements between or among any of the Company, the
Subsidiaries, the Shareholders and/or any of their respective Affiliates (other
than the Registration Rights Agreement), and all other agreements set forth on
Section 8.2(i) of the Company Disclosure Schedule, shall have been terminated,
without any further liability or obligation of any of the Company or the
Subsidiaries thereunder, and shall cease to be of force or effect.

 

Section 8.3     Conditions to the Obligations of the Company and the
Shareholders. The respective obligations of the Company and the Shareholders to
consummate the Contemplated Transactions are subject to the fulfillment at or
prior to the Closing of each of the following additional conditions, any or all
of which may be waived in writing in whole or in part by the Company and the
Shareholders’ Agent to the extent permitted by applicable Law:

 

(a)     The representations and warranties of Parent and Merger Sub contained
herein qualified as to materiality or Parent Material Adverse Effect shall be
true and correct in all respects and those not so qualified shall be true and
correct in all material respects as of the date hereof and at and as of the
Closing Date as though such representations and warranties were made at and as
of such date (except for representations and warranties made as of a specified
date, which shall speak only as of the specified date).

 

(b)     Each of Parent and Merger Sub shall have performed or complied with in
all material respects all agreements, covenants and conditions contained herein
required to be performed or complied with by it prior to or at the time of the
Closing.

 

(c)     Since the date of this Agreement, there shall not have been any event,
change, effect, occurrence or circumstance that, individually or in the
aggregate, has had or would reasonably be expected to have a Parent Material
Adverse Effect.

 

(d)     Parent and Merger Sub shall have delivered to the Shareholders’ Agent a
certificate, dated the Closing Date, signed by an executive officer of each of
Parent and Merger Sub, certifying as to the fulfillment of the conditions
specified in Section 8.3(a), Section 8.3(b) and Section 8.3(c).

 

 
- 47 -

--------------------------------------------------------------------------------

 

 

(e)     All of the Parent Consents shall have been obtained.

 

(f)     All proceedings of Parent and Merger Sub that are required in connection
with the Contemplated Transactions shall be reasonably satisfactory in form and
substance to the Company and its counsel, and the Company and its counsel shall
have received such evidence of any such proceedings, good standing certificates
(if applicable), organizational and governing documents, certified if requested,
as may be reasonably requested and is customary in transactions such as this
one.

 

Section 8.4     Closing Deliveries. At Closing, the following documents will be
delivered, or caused to be delivered, to the parties as set forth in each
subsection:

 

(a)     Parent shall deliver to the Shareholders the Registration Rights
Agreement.

 

(b)     Each of the Shareholders shall deliver to Parent the Registration Rights
Agreement.

 

(c)     Parent or the Surviving Entity, as applicable, shall deliver to the
Shareholders the Employment Agreements.

 

(d)     Each of the Shareholders shall deliver to Parent or the Surviving
Entity, as applicable, his Employment Agreement.

 

(e)     Each of the Shareholders shall deliver to Parent duly executed share
transfer forms (orders de mouvement) for their shares in the Surviving Entity.

 

ARTICLE IX
TERMINATION

 

Section 9.1     Termination by Mutual Agreement. This Agreement may be
terminated and the Merger may be abandoned at any time prior to the Effective
Time, by mutual written consent of Parent and the Company.

 

Section 9.2     Termination by either Parent or Company. This Agreement may be
terminated and the Merger may be abandoned at any time prior to the Effective
Time by Parent or the Company if:

 

(a)     the Merger shall not have been consummated by July 15, 2015;

 

(b)     any Law permanently restraining, enjoining or otherwise prohibiting or
preventing consummation of the Merger shall become final and non-appealable; or

 

(c)     the Stockholders Meeting shall have concluded and the Parent Stockholder
Approval Matter shall not have been approved;

 

 
- 48 -

--------------------------------------------------------------------------------

 

 

provided, however, that the right to terminate this Agreement pursuant to
Section 9.2 shall not be available to any party (and in the case of Company,
including any Shareholder) that has breached in any material respect its
obligations under this Agreement in any manner that shall have proximately
contributed to the occurrence of the failure of the Merger to be consummated.

 

Section 9.3     Termination by the Company. This Agreement may be terminated and
the Merger may be abandoned at any time prior to the Effective Time by the
Company, if any representation of Parent or Merger Sub contained in this
Agreement shall have been inaccurate, or Parent or Merger Sub shall have
breached any representation, warranty, covenant or other agreement contained in
this Agreement, in any such event that would give rise to the failure of a
condition set forth in Section 8.3(a) or (b) hereof, which inaccuracy or breach
cannot be or has not been cured within twenty (20) days after the giving of
written notice by the Company to Parent thereof.

 

Section 9.4     Termination by Parent. This Agreement may be terminated and the
Merger may be abandoned at any time prior to the Effective Time by Parent, if
any representation of the Company or any of the Shareholders contained in this
Agreement shall have been inaccurate, or the Company or any of the Shareholders
shall have breached any representation, warranty, covenant or other agreement
contained in this Agreement, in any such event that would give rise to the
failure of a condition set forth in Section 8.2(a) or (b) hereof, which
inaccuracy or breach cannot be or has not been cured within twenty (20) days
after the giving of written notice by Parent to the Company thereof.

 

Section 9.5     Effect of Termination and Abandonment. In the event of the
termination of this Agreement and the abandonment of the Merger pursuant to this
Article IX, this Agreement (other than this Section 9.5, the second sentence of
Section 6.2, Section 7.2 and Article X) shall become void and of no effect with
no liability on the part of any party hereto (or of any of its directors,
officers, employees, consultants, contractors, agents, attorneys or other
Representatives); provided, however, that no such termination shall relieve any
party hereto of any liability or damages resulting from any willful breach of
this Agreement by such party.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1     Entire Agreement; Assignment.

 

(a)     This Agreement (including the exhibits hereto, the Parent Disclosure
Schedule and the Company Disclosure Schedule) and the Confidentiality Agreement
constitute the entire agreement among the parties hereto in respect of the
subject matter hereof and supersede all other prior agreements and
understandings, both written and oral, among the parties in respect of the
subject matter hereof.

 

(b)     Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by the Company or any of the Shareholders, on the
one hand, or Parent or Merger Sub, on the other hand, without the prior written
consent of the other party(ies). Any assignment in violation of the preceding
sentence shall be void.

 

 
- 49 -

--------------------------------------------------------------------------------

 

 

Section 10.2     Notices. All notices, requests, demands, instructions and other
documents and communications to be given under this Agreement shall be in
writing and shall be deemed given (a) three (3) Business Days following sending
by registered or certified mail, postage prepaid, (b) when sent if sent by
facsimile or email, provided that in the case of facsimile receipt is confirmed
and in the case of e-mail the e-mail is not returned with an undeliverable,
delayed or similar message, (c) when delivered, if delivered personally to the
intended recipient, and (d) one Business Day following sending by overnight
delivery via a nationally recognized overnight courier service, and in each
case, addressed to a party at the following address for such party:

 

 

  if to Parent    

or Merger Sub, to:

Selectica, Inc.
2121 South El Camino Real

   

San Mateo, California 94403

Attention: Art Fisher, Esq.
Email: afisher@selectica.com

 

  with a copy (which shall  

not constitute notice) to:

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Robert H. Friedman, Esq.
Facsimile: (212) 451-2222

Email: rfriedman@olshanlaw.com

 

and

 

    Kramer Levin Naftalis & Frankel LLP



47, Avenue Hoche

Paris 75008

Attention: Alexander Marquardt, Esq.
Facsimile: + (33) 1.44.09.46.01

Email: amarquardt@kramerlevin.com

        if to the Company    

or any Shareholder, to:

c/o b-pack, Inc.

   

900 Circle 75 Pkwy
Suite 825
Atlanta, Georgia 30339

Attention: Julien Nadaud

Fax: (404) 537 3056
Email: jnadaud@b-pack.com

 

 
- 50 -

--------------------------------------------------------------------------------

 

 

  with a copy (which shall    

not constitute notice) to:

SBKG & associés - A.A.R.P.I.

   

9, rue Alfred de Vigny - 75008 Paris
Attention: Julien Mayeras
Facsimile: +33 (0)1 40 53 09 08

Email: jmayeras@sbkg.eu

 

  if to the Surviving    

Entity, to:

The parties at the addresses set forth above, with a copy to their respective
counsel

 

or to such other address, email address or facsimile number as the party to whom
notice is given shall have previously furnished to the other parties in writing
in the manner set forth above.

 

Section 10.3     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     Except as otherwise provided in paragraph (b) below, this Agreement
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to the choice of law principles thereof to the
extent that the application of the Laws of another jurisdiction would be
required thereby. All actions, suits or proceedings arising out of or relating
to this Agreement or any of the Contemplated Transactions shall be heard and
determined exclusively in any Delaware state or federal court. The parties
hereto hereby (a) submit to the exclusive jurisdiction of any state or federal
court sitting in Delaware for the purpose of any action, suit or proceeding
arising out of or relating to this Agreement or any of the Contemplated
Transactions, and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such action, suit or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action, suit or proceeding is brought in an inconvenient forum, that the venue
of the action, suit or proceeding is improper, or that this Agreement or any of
the Contemplated Transactions may not be enforced in or by any of the
above-named courts. Each of the parties hereto agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each of the parties hereto hereby consents
to process being served by any party to this Agreement in any suit, action or
proceeding by delivery of a copy thereof in accordance with the provisions of
Section 10.2. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

 

(b)     The Merger shall be governed by the relevant applicable French law
(Article L.236-1 and the following of the French Commercial Code).

 

Section 10.4     Expenses. All fees and out-of-pocket expenses incurred by the
Company or any of the Shareholders in connection with this Agreement, any of the
other Transaction Documents or any of the Contemplated Transactions (including
the fees and expenses of counsel, accountants, consultants and any broker,
finder or financial advisor) will be paid by the Shareholders and all fees and
out-of-pocket expenses incurred by Parent or Merger Sub in connection with this
Agreement, any of the other Transaction Documents or any of the Contemplated
Transactions (including the fees and expenses of counsel, accountants,
consultants and any broker, finder or financial advisor) will be paid by Parent.

 

 
- 51 -

--------------------------------------------------------------------------------

 

 

Section 10.5     Descriptive Headings. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

Section 10.6     Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement.

 

Section 10.7     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

Section 10.8     Specific Performance. Notwithstanding Section 7.3(d)(x), the
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent any
breach or threatened of this Agreement and to enforce specifically the terms and
provisions of this Agreement, without the requirement to post a bond or other
security, this being in addition to any other remedy to which they are entitled
at law or in equity.

 

Section 10.9     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto. Facsimile or .pdf signatures
shall have the same force and effect as original signatures.

 

Section 10.10     Interpretation.

 

(a)     The words “hereof,” “herein,” “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, qualified or
supplemented, including (in the case of agreements and instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and all attachments thereto and instruments incorporated therein.
References to a Person are also to its successors and permitted assigns.
References to “$” shall mean U.S. dollars.

 

 
- 52 -

--------------------------------------------------------------------------------

 

 

(b)     The phrases “the date of this Agreement,” “the date hereof,” and terms
of similar import, unless the context otherwise requires, shall be deemed to
refer to the date set forth in the opening paragraph of this Agreement.

 

(c)     The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

Section 10.11     Amendment and Modification; Waiver. This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by
Parent, Merger Sub, the Company and the Shareholders’ Agent. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

 

Section 10.12     Definitions. As used herein,

 

“Affiliate” has the meaning given to it in Rule 12b-2 of Regulation 12B under
the Exchange Act.

 

“b-pack Services” means B-Pack Services, a French société anonyme registered
with the Registry of Commerce and Companies of Aix-en-Provence under RCS n°
434 798 369.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the State of New York or in France generally are closed for regular
banking business.

 

“Charrat Employment Agreement” means the Employment Agreement between the
Surviving Entity and Bruno Charrat in the form attached hereto as Exhibit D.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

 
- 53 -

--------------------------------------------------------------------------------

 

 

“Company Consents” means each of the consents, waivers, approvals, exemptions,
declarations, licenses, authorizations, permits, registrations, filings and
notifications of or with each Governmental Entity or under or pursuant to each
Contract listed in Section 3.5 of the Company Disclosure Schedule required to be
made or obtained in connection with the execution or delivery of any of the
Transaction Documents by the Company, the performance by the Company of any of
its obligations thereunder, or the consummation of any of the Contemplated
Transactions by the Company.

 

“Company Material Adverse Effect” means any event, development, change,
circumstance, effect, occurrence or condition that, either individually or in
the aggregate, (i) has caused or would reasonably be expected to cause a
material adverse effect on the business, operations, financial condition or
results of operations of the Company and the Subsidiaries, taken as a whole, or
(ii) prevents or materially impairs or delays the ability, or would reasonably
be expected to prevent or materially impair or delay the ability, of the Company
or any of the Shareholders to perform any of their respective obligations under
any of the Transaction Documents or to consummate any of the Contemplated
Transactions.

 

“Company Tax” means any Tax, if and to the extent that any of the Company or the
Subsidiaries is or may be potentially liable under applicable Law, under
Contract or on any other grounds (including, but not limited to, as a transferee
or successor, under Code Section 6901 or Treasury Regulation Section 1.1502-6
(or similar provision of applicable Law), as a result of any Tax sharing or
other agreement, or by operation of Law) for any such Tax.

 

“Company Tax Return” means any Tax Return filed or required to be filed with any
Governmental Entity, if, in any manner or to any extent, relating to or
inclusive of any of the Company or the Subsidiaries or any Company Tax.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Documents, including the Merger, the Share
Exchange, the b-pack Services Share Sale, the Nadaud Intellectual Property
Transfer and the U.S. Restructuring.

 

“Contract” means any written or oral contract, agreement, license, lease,
instrument or note that creates a legally binding obligation.

 

“Current Assets” means cash, cash equivalents and accounts receivable (less
allowances for doubtful accounts), inventory (less reserves for obsolete or
excess inventory), notes receivable, deposits and prepaid expenses, but
excluding prepaid income and/or corporation taxes or VAT, deferred tax assets,
the current portion of long-term notes receivable, and receivables from any
Affiliate of any of the Company or the Subsidiaries or from any director,
employee, officer or shareholder of any of the Company or the Subsidiaries or
any of their respective Affiliates (each such Person, a “Related Party”), all
determined in accordance with GAAP. For the avoidance of doubt, Current Assets
will be reduced by an amount equal to the b-pack Services Purchase Price,
regardless of when the b-pack Services Share Sale is consummated, whether before
or after the Closing, and the fair value of the minority interests in b-pack
Services subject to the b-pack Services Share Sale shall be disregarded.

 

 
- 54 -

--------------------------------------------------------------------------------

 

 

“Current Liabilities” means accounts payable and accrued expenses (including
commissions payable), customer prepayments and deferred revenue, but excluding
income and/or corporation taxes or VAT payable or accrued, deferred tax
liabilities, payables to any Related Parties that are outside of the ordinary
course of business, or inconsistent with the prior payroll practices, of any of
the Company or the Subsidiaries, and the current portion of long-term debt, all
determined in accordance with GAAP. For the avoidance of doubt, Current
Liabilities will also be deemed to include (i) any obligations or liabilities of
the Company or any of the Subsidiaries to Coface, including any unrecorded
portion thereof, (ii) any subsidies from OSEO to the Company or any of the
Subsidiaries, and (iii) any retirement obligations for current and former French
employees.

 

“Employment Agreements” means the Charrat Employment Agreement, the Nadaud
Employment Agreement and the Pierre-Bez Employment Agreement.

 

“Encumbrance” means any lien, encumbrance, security interest, claim, charge,
surety, mortgage, option, pledge, easement, limitation or restriction (including
on any right to vote or Transfer any asset or security) of any nature
whatsoever.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“French Agreement of Merger” means the merger agreement to be executed between
the Company and Merger Sub in the form to be mutually agreed upon by the
parties.

 

“French GAAP” means the generally accepted accounting principles in France as
applied by the Company on a consistent basis throughout the periods involved. A
copy of the accounting principles of the Company is attached as Section 10.12 of
the Company Disclosure Schedule.

 

“Fundamental Representations” means the representations and warranties contained
in Sections 3.1, 3.2, 3.3, 3.4, 3.13, 3.15, 3.20, 4.1, 4.2, 4.5, 4.6, 5.1, 5.2,
5.3, 5.6 and the first sentence of Section 3.14(a).

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis throughout the periods involved.

 

“Intellectual Property” means all intellectual property rights arising from or
in respect of the following: (i) all patents and applications therefor,
including continuations, divisionals, provisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon (collectively,
“Patents”), (ii) all trademarks, service marks, trade names, service names,
brand names, trade dress rights, logos, slogans, Internet domain names and
individual, corporate and business names, together with the goodwill associated
with any of the foregoing, and all applications, registrations and renewals
thereof (collectively, “Trademarks”), (iii) copyrights and registrations and
applications therefor, works of authorship and mask work rights (collectively,
“Copyrights”), (iv) all computer programs and software (including any and all
software implementations of algorithms, models and methodologies, whether in
source code, object code or other form, but excluding off-the-shelf commercial
or shrink-wrap software), databases and compilations (including any and all data
and collections of data), and all descriptions, flow-charts and other work
product used to design, plan, organize or develop any of the foregoing, screens,
user interfaces, report formats, firmware, development tools, templates, menus,
buttons and icons, all technology supporting any of the foregoing, and all
documentation, including user manuals and other training documentation, related
to any of the foregoing (collectively, “Software”), and (v) all trade secrets,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, specifications, processes,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), creations, improvements and other similar materials, and all
recordings, graphs, drawings, reports, analyses and other works of authorship,
and other tangible embodiments of the foregoing, in any form, and all related
technology.

 

 
- 55 -

--------------------------------------------------------------------------------

 

 

“Knowledge” means the actual knowledge, after reasonable inquiry of any
individuals who are wholly or partially responsible for overseeing, managing or
handling an applicable subject matter or aspect of the business, of (i) in the
case of the Company, each of the Shareholders, (ii) in the case of a
Shareholder, such Shareholder, and (ii) in the case of Parent, Michael Brodsky,
Blaine Mathieu, Jeffrey Grosman, Todd Spartz and Art Fisher.

 

“Law” means any order, writ, injunction, decree, judgment, permit, license,
ordinance, law, statute, rule, regulation, administrative interpretation,
directive or other requirement of any Governmental Entity.

 

“Nadaud Employment Agreement” means the Employment Agreement between Parent and
Nadaud in the form attached hereto as Exhibit B.

 

“Parent Material Adverse Effect” means any event, development, change,
circumstance, effect, occurrence or condition that, either individually or in
the aggregate, (i) has caused or would reasonably be expected to cause a
material adverse effect on the business, operations, financial condition or
results of operations of Parent and its subsidiaries, taken as a whole, or (ii)
prevents or materially impairs or delays the ability, or would reasonably be
expected to prevent or materially impair or delay the ability, of Parent or
Merger Sub to perform any of their respective obligations under any of the
Transaction Documents or to consummate any of the Contemplated Transactions.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Exchange Act).

 

“Pierre-Bez Employment Agreement” means the Employment Agreement between the
Surviving Entity and Xavier Pierre-Bez in the form attached hereto as Exhibit C.

 

“Pre-Closing Period” means any Tax period ending on or before the Closing Date.

 

“Post-Closing Period” means any Tax period beginning after the Closing Date.

 

“Registration Rights Agreement” means the Registration Rights Agreement among
Parent and the Shareholders in the form attached hereto as Exhibit A.

 

 
- 56 -

--------------------------------------------------------------------------------

 

 

“Representative” means, with respect to any Person, each of such Person’s
Affiliates, directors, officers, employees, partners, members, managers,
consultants, advisors, accountants, attorneys, representatives and agents.

 

“Restricted Area” means any geographical area in which a material amount of the
business of any of the Company, the Subsidiaries or the Surviving Entity is
conducted or pursued as of the Closing Date or at any time during the Restricted
Period.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Straddle Period” means any Tax period beginning before the Closing Date and
ending after the Closing Date.

 

“Subsidiaries” means b-pack Services, b-pack, Inc., a Georgia corporation, and
b-pack Software, a French société par actions simplifiée.

 

“Tax” means any tax, charge, deficiency, duty, fee, levy, toll or other amount
(including any net income, gross income, profits, gross receipts, excise,
property, sales, ad valorem, withholding, social security, retirement, excise,
employment, unemployment, minimum, alternative, add-on minimum, estimated,
severance, stamp, occupation, environmental, premium, capital stock, disability,
windfall profits, use, service, net worth, payroll, franchise, license, gains,
customs, transfer, recording, registration or other tax) assessed or otherwise
imposed by any Governmental Entity or under applicable Law, together with any
interest, penalties or any other additions or increases.

 

“Tax Return” means mean any return, election, declaration, report, schedule,
information return, document, information, opinion, statement, or any amendment
to any of the foregoing (including any consolidated, combined or unitary return
and any related or supporting information) with respect to Taxes.

 

“Transaction Documents” means this Agreement, the French Agreement of Merger,
the Registration Rights Agreement and the Employment Agreements.

 

“Transfer” means any sale, assignment, pledge, hypothecation or other
disposition or Encumbrance.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

 
- 57 -

--------------------------------------------------------------------------------

 

 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the Nasdaq Capital Market (or, if the Nasdaq
Capital Market is not the principal trading market for such security, then on
the principal securities exchange or securities market on which such security is
then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If VWAP cannot be calculated for such security
on such date on any of the foregoing bases, the VWAP of such security on such
date shall be the fair market value as mutually determined in good faith by
Parent and the Shareholders’ Agent. All such determinations shall be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such
period.

 

“Working Capital” means (i) all of the Current Assets of the Company and the
Subsidiaries, less (ii) all of the Current Liabilities of the Company and the
Subsidiaries, determined as of the close of business on the last Business Day
prior to the Closing.

 

[SIGNATURE PAGE FOLLOWS]

 

 
- 58 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 

 

SELECTICA, INC.

on behalf of itself and Selectica France SAS (pending incorporation)

     

By:

     

Name:

     

Title:

 

 

 

B-PACK SAS

     

By:

     

Name:

     

Title:

 

 

 

SHAREHOLDERS:

         

Julien Nadaud

 

             

Xavier Pierre-Bez

 

 

             

Bruno Charrat

 

 

- 59 -